DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS), submitted on 4/6/2020 and 5/29/2020, are being considered by the examiner.

Objections 
Claim 2-5 are objected.  The claim limitation “The method” should be read “The decoding method”.  An appropriate correction is required.
Claim 7-10 are objected.  The claim limitation “The method” should be read “The encoding method”.  An appropriate correction is required.
Claim 12-15 are objected.  The claim limitation “The apparatus” should be read “The decoding apparatus”.  An appropriate correction is required.
Claim 17-20 are objected.  The claim limitation “The apparatus” should be read “The encoding apparatus”.  An appropriate correction is required.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “a reference structure”, “a low-delay reference structure”, “a non-low-delay reference structure”, “prediction direction identifier”, “first motion information list”, “second motion information list”, “a template distortion”, “first template distortion”, “second template distortion”, “first motion information”, and “second motion information”  must be shown or the feature must be canceled from the claims 1-20.  No new matter should be entered.

 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f): 
(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph: 
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.            This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth an obtaining unit, a reconstruction unit in claims 11-15, and a matching unit, a determining unit, a prediction unit in claims 16-20. 
            Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
             If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejection – 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. 112(a): 
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention. 
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112: 
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.
The following is a quotation of 35 U.S.C. 112(b): 
(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 
The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph: 
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claims contain a subject matter “a template distortion”, which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art to make to the invention commensurate in scope with the claims. For example, the specification defines the “template distortion” as follow: “In bidirectional prediction, a template distortion is a template distortion between a template of a current picture block and a weighted sum template, and the weighted sum template is a weighted sum of templates of two picture blocks obtained based on two motion information lists. In unidirectional prediction, a template distortion is a template distortion between a template of a current picture block and a template of a picture block obtained based on a motion information list.” [Paragraph 0004]. Since the specification uses a same term “a template distortion” to define or refer to “a template distortion”, it is not clear to readers what is “a template distortion” in the first place.   As a result the specification does not enable a person skilled in the art to make to the invention commensurate in scope with the claims, and the claims are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  In this Office action, “a template distortion” is interpreted as a distortion such as noise, error, or difference between two video blocks.
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter “a template distortion”, which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Neither the specification nor the claims provides a clear definition of what is “a template distortion”.  Therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.    In this Office action, “a template distortion” is interpreted as a distortion such as noise, error, or difference between two video blocks.
Claims 7, 9, 17, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter “the prediction direction identifier”, which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  It is noted that “a prediction direction identifier” is included in the independent claims 6 and 16. Moreover, two instants of “a prediction direction identifier” are also included in each of dependent claims 7, 9, 17, and 19, and each instant either relates to the first stream data or the second stream data. Hence, it is not clear whether “the prediction direction identifier” refers to the “a prediction direction identifier” of the original stream in independent claims, or “a prediction direction identifier” in either the first stream data or the second stream data.  Therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	          This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1-4, 6-9, 11-14, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Li (US Patent 10,958,927 B2), (“Li”), in view of Tanizawa et al. (US Patent 9,521,422 B2), (“Tanizawa”).

Regarding claim 1, Li meets the claim limitations as follows:
A decoding method (i.e. a method of decoding video data) [Li: col. 2, line 12] based on template matching (i.e. template matching based decoder side motion vector derivation (DMVD)) [Li: col. 5, line 19-20; Fig. 8], comprising: obtaining (i.e. obtain syntax elements from the bitstream) [Li: col. 14, line 24; Figs. 1, 3] a prediction direction identifier (i.e. received syntax elements to determine a prediction mode) [Li: col. 22, line 18-19] and encoded data of a current picture block ((i.e. obtain an encoded bitstream that contains a plurality of coded pictures) [Li: col. 4, line 52-53]; (i.e. encoded (a "current block") in a picture) [Li: col. 11, line 17-18]; (i.e. Spatial or temporal prediction results in a predictive block for a block to be coded. Residual data represents pixel differences between the original block to be coded and the predictive block. An inter-coded block is encoded according to a motion vector that points to a block of reference samples forming the predictive block, and the residual data indicating the difference between the coded block and the predictive block) [Li: col. 1, line 51-58; Figs. 2-3]); when a value of the prediction direction identifier indicates that ((i.e. one or more syntax elements, within a sequence parameter set (SPS), a picture parameter set (PPS), or a slice header, that indicate whether motion information derivation is enabled for the current block of video data) [Li: col. 46, line 23-27]; (i.e. syntax elements to determine a prediction mode) [Li: col. 22, line 18-19]; (i.e. For each prediction direction, the motion information must contain a reference index and a motion vector) [Li: col. 11, line 37-38]; (i.e. a motion information derivation mode) [Li: col. 2, line 13; Fig. 12]) the encoded data of the current picture block is obtained ((i.e. obtain an encoded bitstream that contains a plurality of coded pictures) [Li: col. 4, line 52-53]; (i.e. encoded (a "current block") in a picture) [Li: col. 11, line 17-18]) by performing (i.e. perform motion compensation for the current block using the derived motion information) [Li: col. 7, line 23-24; Figs. 1, 3] a bidirectional prediction ((i.e. According to aspects of this disclosure, the video coder may apply the bidirectional motion vector derivation techniques as a motion information derivation mode. In some examples, the video coder may apply the techniques shown in FIG. 9 using one or more motion vectors from a candidate list of motion vectors) [Li: col. 30, line 50-55; Figs. 9-10]; (i.e. bidirectional motion derivation and template matching based motion derivation may be used in an adaptive manner at the decoder side) [Li: col. 33, line 51-54]; (i.e. As an example, a motion information derivation process associated with a motion information derivation mode (e.g., an extended bilateral matching mode, a template matching mode, or any other mode) may include three steps, though the third step may be conditionally performed based on slice type, temporal level, block type, block size, or syntax defined in the bitstream) [Li: col. 40, line 29-35]) on the current picture block (i.e. The information used to identify the reference picture may be referred to as motion information. For example, for each block, a set of motion information can be available. A set of motion information contains motion information for forward and backward prediction directions. Here forward and backward prediction directions are two prediction directions of a bidirectional prediction mode) [Li: col. 11, line 19-26] based on a first motion information list of the current picture block and a second motion information list of the current picture block (i.e. they correspond to reference picture list 0 (RefPicList0) and reference picture list 1 (RefPicListl) of a current picture) [Li: col. 11, line 27-29], determining first motion information ((i.e. determining the motion information for the current block using the selected motion information derivation mode) [Li: col. 2, line 21-23; Figs. 12-13]; (i.e. For each prediction direction, the motion information must contain a reference index and a motion vector) [Li: col. 11, line 37-38]) based on the first motion information list ((i.e. the video coder may select the first reference in reference list 0 as Ref0) [Li: col. 31, line 54-56]; (i.e. The reference picture may be selected from a first reference picture list (List 0)) [Li: col. 18, line 34-35; Fig. 2]), wherein a first template distortion (i.e. a rate distortion) [Li: col. 19, line 44] between a reference picture block corresponding to the first motion information and the current picture block ((i.e. an amount of distortion (or error) between an encoded block and an original, unencoded block that was encoded to produce the encoded block, as well as a bitrate (that is, a number of bits) used to produce the encoded block) [Li: col. 19, line 9-13]; (i.e. wherein the motion information is based on a first set of reference video data and a second set of reference video data) [Li: col. 45, line 20-22]; (i.e. Residual data represents pixel differences between the original block to be coded and the predictive block) [Li: col. 1, line 52-54]) is less than or equal to a template distortion between a reference picture block corresponding to each motion information in the first motion information list and the current picture block (i.e. derivation unit 49 may determine whether to perform motion derivation in a manner similar to a rate distortion cost selection as is performed for merge candidates in merge mode. In this example, derivation unit 49 may check each motion information derivation mode of a plurality of motion information derivation modes (e.g., a bilateral matching mode, template matching mode, or the like) using a rate distortion cost selection. Derivation unit 49 may further compare the motion information derivation mode having the minimal cost to other PU modes (e.g., intra-prediction modes, a traditional inter-prediction mode, a palette coding mode, or the like). In instances in which the motion derivation mode is the most efficient mode in terms of coding efficiency) [Li: col. 19, line 45-53]; and determining second motion information ((i.e. determining the motion information for the current block using the selected motion information derivation mode) [Li: col. 2, line 21-23; Figs. 12-13]; (i.e. For each prediction direction, the motion information must contain a reference index and a motion vector) [Li: col. 11, line 37-38]) based on the second motion information list ((i.e. The video coder may then set Ref1 to a reference picture in the other reference picture list) [Li: col. 31, line 60-61]; (i.e. The reference picture may be selected from a first reference picture list (List 0) or a second reference picture list (List 1), each of which identify one or more reference pictures stored in reference picture memory 64) [Li: col. 18, line 34-38; Fig. 2]), wherein a second template distortion (i.e. a rate distortion cost selection is performed) [Li: col. 19, line 46-47] between a reference picture block corresponding to the second motion information and the current picture block ((i.e. wherein the motion information is based on a first set of reference video data and a second set of reference video data) [Li: col. 45, line 20-22]; (i.e. Residual data represents pixel differences between the original block to be coded and the predictive block) [Li: col. 1, line 52-54]) is less than or equal to a template distortion between a reference picture block corresponding to each motion information in the second motion information list and the current picture block (i.e. derivation unit 49 may determine whether to perform motion derivation in a manner similar to a rate distortion cost selection as is performed for merge candidates in merge mode. In this example, derivation unit 49 may check each motion information derivation mode of a plurality of motion information derivation modes (e.g., a bilateral matching mode, template matching mode, or the like) using a rate distortion cost selection. Derivation unit 49 may further compare the motion information derivation mode having the minimal cost to other PU modes (e.g., intra-prediction modes, a traditional inter-prediction mode, a palette coding mode, or the like). In instances in which the motion derivation mode is the most efficient mode in terms of coding efficiency) [Li: col. 19, line 45-53]; and obtaining (i.e. obtain) [Li: col. 4, line 52] a reconstructed picture block (i.e. reconstructed video blocks) [Li: Fig. 2] of the current picture block ((i.e. using the reconstructed pixel array. In some examples, such an interpolated picture may be considered as a reference picture or the reconstruction of current frame 100) [Li: col. 27, line 30-33; Fig. 2]; (i.e. to reconstruct the residual block in the pixel domain, e.g., for later use as a reference block. Motion compensation unit 44 may calculate a reference block by adding the residual block to a predictive block of one of the frames of reference picture memory 64. Motion compensation unit 44 may also apply one or more interpolation filters to the reconstructed residual block to calculate sub-integer pixel values for use in motion estimation. Summer 62 adds the reconstructed residual block to the motion compensated prediction block produced by motion compensation unit 44 to produce a reconstructed video block for storage in reference picture memory 64. The reconstructed video block may be used by motion estimation unit 42 and motion compensation unit 44 as a reference block to inter-code a block in a subsequent video frame) [Li: col. 21, line 1-15; Fig. 3] – Note: Fig. 3 illustrates that the reconstructed video block of the inter prediction is generated based on motion information from the derivation unit 75 and/or motion compensation unit 72 combined with the residual blocks (i.e. encoded data of the current block. The reconstructed video block is then stored in the reference picture memory 82) based on the first motion information ((i.e. the motion information for the current block using the selected motion information derivation mode) [Li: col. 2, line 21-23; Figs. 12-13]; (i.e. For each prediction direction, the motion information must contain a reference index and a motion vector) [Li: col. 11, line 37-38]), the second motion information ((i.e. the motion information for the current block using the selected motion information derivation mode) [Li: col. 2, line 21-23; Figs. 12-13]; (i.e. For each prediction direction, the motion information must contain a reference index and a motion vector) [Li: col. 11, line 37-38]), and the encoded data of the current picture block ((i.e. to reconstruct the residual block in the pixel domain, e.g., for later use as a reference block. Motion compensation unit 44 may calculate a reference block by adding the residual block to a predictive block of one of the frames of reference picture memory 64. Motion compensation unit 44 may also apply one or more interpolation filters to the reconstructed residual block to calculate sub-integer pixel values for use in motion estimation. Summer 62 adds the reconstructed residual block to the motion compensated prediction block produced by motion compensation unit 44 to produce a reconstructed video block for storage in reference picture memory 64. The reconstructed video block may be used by motion estimation unit 42 and motion compensation unit 44 as a reference block to inter-code a block in a subsequent video frame) [Li: col. 21, line 1-15; Fig. 3 – Note: Fig. 3 illustrates that the reconstructed video block of the inter prediction is generated based on motion information from the derivation unit 75 and/or motion compensation unit 72 combined with the residual blocks (i.e. encoded data of the current block). The reconstructed video block is then stored in the reference picture memory 82]; (i.e. encoded (a "current block") in a picture) [Li: col. 11, line 17-18]).  
Li does not explicitly disclose the following claim limitations (Emphasis added).
A decoding method based on template matching, comprising: obtaining a prediction direction identifier and encoded data of a current picture block; when a value of the prediction direction identifier indicates that the encoded data of the current picture block is obtained by performing a bidirectional prediction on the current picture block based on a first motion information list of the current picture block and a second motion information list of the current picture block, determining first motion information based on the first motion information list, wherein a first template distortion between a reference picture block corresponding to the first motion information and the current picture block is less than or equal to a template distortion between a reference picture block corresponding to each motion information in the first motion information list and the current picture block; and determining second motion information based on the second motion information list, wherein a second template distortion between a reference picture block corresponding to the second motion information and the current picture block is less than or equal to a template distortion between a reference picture block corresponding to each motion information in the second motion information list and the current picture block; and obtaining a reconstructed picture block of the current picture block based on the first motion information, the second motion information, and the encoded data of the current picture block.   
However, in the same field of endeavor Tanizawa further discloses the claim limitations and the deficient claim limitations, as follows:
(i.e. an identifier representing a prediction direction) [Tanizawa: col. 11, line 43] (i.e. FIGS. 8A and 8B are diagrams illustrating examples of the WP parameter information according to the first embodiment. An example of the WP parameter information at the time of P-slice is as illustrated in FIG. 8A, and an example of the WP parameter information at the time of B-slice is as illustrated in FIGS. 8A and 8B. A list number is an identifier representing a prediction direction. The list number has a value of "0" in the case of a single-directional prediction. On the other hand, in the case of a bidirectional prediction, two types of prediction can be used, and accordingly, the list number has two values of "0" and "1". A reference number is a value corresponding to any one of 1 to N represented in the frame memory 206. Since the WP parameter information is maintained for each reference list and reference image, in a case where there are N reference images, 2N pieces of information are necessary at the time of B-slice) [Tanizawa: col. 12, line 22-37; Figs. 8A-8B],  
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Li with Tanizawa to program the coding system to encode and decode motion information related the inter prediction.  
Therefore, the combination of Li with Tanizawa will enable the coding system to encode and decode video data properly and efficiency [Li: col. 5, line 45-55]. 

Regarding claim 2, Li meets the claim limitations as set forth in claim 1.
Li further meets the claim limitations as follow.
The method according to claim 1 (i.e. a method of decoding video data) [Li: col. 2, line 12], further comprising: when the value of the prediction direction identifier indicates that ((i.e. one or more syntax elements, within a sequence parameter set (SPS), a picture parameter set (PPS), or a slice header, that indicate whether motion information derivation is enabled for the current block of video data) [Li: col. 46, line 23-27]; (i.e. syntax elements to determine a prediction mode) [Li: col. 22, line 18-19]; (i.e. For each prediction direction, the motion information must contain a reference index and a motion vector) [Li: col. 11, line 37-38]; (i.e. a motion information derivation mode) [Li: col. 2, line 13; Fig. 12]) the encoded data of the current picture block is obtained ((i.e. obtain an encoded bitstream that contains a plurality of coded pictures) [Li: col. 4, line 52-53]; (i.e. encoded (a "current block") in a picture) [Li: col. 11, line 17-18]; (i.e. An inter-coded block is encoded according to a motion vector that points to a block of reference samples forming the predictive block, and the residual data indicating the difference between the coded block and the predictive block) [Li: col. 1, line 55-58; Figs. 2-3]) by performing (i.e. perform motion compensation for the current block using the derived motion information) [Li: col. 7, line 23-24; Figs. 1, 3] unidirectional prediction on the current picture block ((i.e. Inter-modes, such as uni-directional prediction (P mode)) [Li: col. 16, line 50]; (i.e. MB partition can be further partitioned into sub-blocks, each of which can have a different motion vector in each direction) [Li: col. 11, line 66 – col. 12, line 67]; (i.e. For each prediction direction, the motion information must contain a reference index and a motion vector) [Li: col. 11, line 37-38]) based on the first motion information list of the current picture block ((i.e. the video coder may select the first reference in reference list 0 as Ref0) [Li: col. 31, line 54-56]; (i.e. The reference picture may be selected from a first reference picture list (List 0)) [Li: col. 18, line 34-35; Fig. 2]), obtaining the reconstructed picture block (i.e. reconstructed video blocks) [Li: Fig. 2]  of the current picture block ((i.e. using the reconstructed pixel array. In some examples, such an interpolated picture may be considered as a reference picture or the reconstruction of current frame 100) [Li: col. 27, line 30-33; Fig. 2]; (i.e. to reconstruct the residual block in the pixel domain, e.g., for later use as a reference block. Motion compensation unit 44 may calculate a reference block by adding the residual block to a predictive block of one of the frames of reference picture memory 64. Motion compensation unit 44 may also apply one or more interpolation filters to the reconstructed residual block to calculate sub-integer pixel values for use in motion estimation. Summer 62 adds the reconstructed residual block to the motion compensated prediction block produced by motion compensation unit 44 to produce a reconstructed video block for storage in reference picture memory 64. The reconstructed video block may be used by motion estimation unit 42 and motion compensation unit 44 as a reference block to inter-code a block in a subsequent video frame) [Li: col. 21, line 1-15; Fig. 3] – Note: Fig. 3 illustrates that the reconstructed video block of the inter prediction is generated based on motion information from the derivation unit 75 and/or motion compensation unit 72 combined with the residual blocks (i.e. encoded data of the current block). The reconstructed video block is then stored in the reference picture memory 82) based on the first motion information list ((i.e. the video coder may select the first reference in reference list 0 as Ref0) [Li: col. 31, line 54-56]; (i.e. The reference picture may be selected from a first reference picture list (List 0)) [Li: col. 18, line 34-35; Fig. 2]) and the encoded data of the current picture block ((i.e. to reconstruct the residual block in the pixel domain, e.g., for later use as a reference block. Motion compensation unit 44 may calculate a reference block by adding the residual block to a predictive block of one of the frames of reference picture memory 64. Motion compensation unit 44 may also apply one or more interpolation filters to the reconstructed residual block to calculate sub-integer pixel values for use in motion estimation. Summer 62 adds the reconstructed residual block to the motion compensated prediction block produced by motion compensation unit 44 to produce a reconstructed video block for storage in reference picture memory 64. The reconstructed video block may be used by motion estimation unit 42 and motion compensation unit 44 as a reference block to inter-code a block in a subsequent video frame) [Li: col. 21, line 1-15; Fig. 3]; (i.e. encoded (a "current block") in a picture) [Li: col. 11, line 17-18]); or when the value of the prediction direction identifier indicates that ((i.e. one or more syntax elements, within a sequence parameter set (SPS), a picture parameter set (PPS), or a slice header, that indicate whether motion information derivation is enabled for the current block of video data) [Li: col. 46, line 23-27]; (i.e. syntax elements to determine a prediction mode) [Li: col. 22, line 18-19] ; (i.e. For each prediction direction, the motion information must contain a reference index and a motion vector) [Li: col. 11, line 37-38]; (i.e. a motion information derivation mode) [Li: col. 2, line 13; Fig. 12]) the encoded data of the current picture block is obtained ((i.e. obtain an encoded bitstream that contains a plurality of coded pictures) [Li: col. 4, line 52-53]; (i.e. encoded (a "current block") in a picture) [Li: col. 11, line 17-18]; (i.e. An inter-coded block is encoded according to a motion vector that points to a block of reference samples forming the predictive block, and the residual data indicating the difference between the coded block and the predictive block) [Li: col. 1, line 56-58; Figs. 2-3]) by performing unidirectional prediction on the current picture block ((i.e. Inter-modes, such as uni-directional prediction (P mode)) [Li: col. 16, line 50]; (i.e. MB partition can be further partitioned into sub-blocks, each of which can have a different motion vector in each direction) [Li: col. 11, line 66 – col. 12, line 67]; (i.e. For each prediction direction, the motion information must contain a reference index and a motion vector) [Li: col. 11, line 37-38]) based on the second motion information list of the current picture block ((i.e. The video coder may then set Ref1 to a reference picture in the other reference picture list) [Li: col. 31, line 60-61]; (i.e. The reference picture may be selected from , obtaining (i.e. obtain) [Li: col. 4, line 52; Figs. 9-10] the reconstructed picture block (i.e. reconstructed video blocks) [Li: Fig. 2]  of the current picture block ((i.e. using the reconstructed pixel array. In some examples, such an interpolated picture may be considered as a reference picture or the reconstruction of current frame 100) [Li: col. 27, line 30-33; Fig. 2]; (i.e. to reconstruct the residual block in the pixel domain, e.g., for later use as a reference block. Motion compensation unit 44 may calculate a reference block by adding the residual block to a predictive block of one of the frames of reference picture memory 64. Motion compensation unit 44 may also apply one or more interpolation filters to the reconstructed residual block to calculate sub-integer pixel values for use in motion estimation. Summer 62 adds the reconstructed residual block to the motion compensated prediction block produced by motion compensation unit 44 to produce a reconstructed video block for storage in reference picture memory 64. The reconstructed video block may be used by motion estimation unit 42 and motion compensation unit 44 as a reference block to inter-code a block in a subsequent video frame) [Li: col. 21, line 1-15; Fig. 3] – Note: Fig. 3 illustrates that the reconstructed video block of the inter prediction is generated based on motion information from the derivation unit 75 and/or motion compensation unit 72 combined with the residual blocks (i.e. encoded data of the current block). The reconstructed video block is then stored in the reference picture memory 82) based on the second motion information list and the encoded data of the current picture block ((i.e. The video coder may then set Ref1 to a reference picture in the other reference picture list) [Li: col. 31, line 60-61]; (i.e. The reference picture may be selected from .     
Li does not explicitly disclose the following claim limitations (Emphasis added).
The method according to claim 1, further comprising: when the value of the prediction direction identifier indicates that the encoded data of the current picture block is obtained by performing unidirectional prediction on the current picture block based on the first motion information list of the current picture block, obtaining the reconstructed picture block of the current picture block based on the first motion information list and the encoded data of the current picture block; or when the value of the prediction direction identifier indicates that the encoded data of the current picture block is obtained by performing unidirectional prediction on the current picture block based on the second motion information list of the current picture block, obtaining the reconstructed picture block of the current picture block based on the second motion information list and the encoded data of the current picture block.     
However, in the same field of endeavor Tanizawa further discloses the claim limitations and the deficient claim limitations, as follows:
when the value of the prediction direction identifier indicates that the encoded data of the current picture block is obtained by performing unidirectional prediction on the current picture block based on the first motion information list of the current picture block (i.e. FIGS. 8A and 8B are diagrams illustrating examples of the WP parameter information according to the first embodiment. An example of the WP parameter information at the time of P-slice is as illustrated in FIG. 8A, and an example of the WP parameter information at the time of B-slice is as illustrated in FIGS. 8A and 8B. A list number is an identifier representing a prediction direction. The list number has a value of "0" in the case of a single-directional prediction. On the other hand, in the case of a bidirectional prediction, two types of prediction can be used, and accordingly, the list number has two values of "0" and "1". A reference number is a value corresponding to any one of 1 to N represented in the frame memory 206. Since the WP parameter information is maintained for each reference list and reference image, in a case where there are N reference images, 2N pieces of information are necessary at the time of B-slice) [Tanizawa: col. 12, line 22-37; Figs. 8A-8B], or when the value of the prediction direction identifier indicates that the encoded data of the current picture block is obtained by performing unidirectional prediction on the current picture block based on the second motion information list of the current picture block (i.e. FIGS. 8A and 8B are diagrams illustrating examples of the WP parameter information according to the first embodiment. An example of the WP parameter information at the time of P-slice is as illustrated in FIG. 8A, and an example of the WP parameter information at the time of B-slice is as illustrated in FIGS. 8A and 8B. A list number is an identifier representing a prediction direction. The list number has a value of "0" in the case of a single-directional prediction. On the other hand, in the case of a bidirectional prediction, two types of prediction can be used, and accordingly, the list number has two values of "0" and "1". A reference number is a value corresponding to any one of 1 to N represented in the frame memory 206. Since the WP parameter information is maintained for each reference list and reference image, in a case where there are N reference images, 2N pieces of information are necessary at the time of B-slice) [Tanizawa: col. 12, line 22-37; Figs. 8A-8B], 
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Li with Tanizawa to program the coding system to encode and decode motion information related the inter prediction.  


Regarding claim 3, Li meets the claim limitations as set forth in claim 1.
Li further meets the claim limitations as follow.
The method according to claim 1 (i.e. a method of decoding video data) [Li: col. 2, line 12], further comprising: when the value of the prediction direction identifier indicates that ((i.e. one or more syntax elements, within a sequence parameter set (SPS), a picture parameter set (PPS), or a slice header, that indicate whether motion information derivation is enabled for the current block of video data) [Li: col. 46, line 23-27]; (i.e. syntax elements to determine a prediction mode) [Li: col. 22, line 18-19]; (i.e. For each prediction direction, the motion information must contain a reference index and a motion vector) [Li: col. 11, line 37-38]; (i.e. a motion information derivation mode) [Li: col. 2, line 13; Fig. 12]) the encoded data of the current picture block is obtained ((i.e. obtain an encoded bitstream that contains a plurality of coded pictures) [Li: col. 4, line 52-53]; (i.e. encoded (a "current block") in a picture) [Li: col. 11, line 17-18]; (i.e. An inter-coded block is encoded according to a motion vector that points to a block of reference samples forming the predictive block, and the residual data indicating the difference between the coded block and the predictive block) [Li: col. 1, line 55-58; Figs. 2-3]) by performing (i.e. perform motion compensation for the current block using the derived motion information) [Li: col. 7, line 23-24; Figs. 1, 3] unidirectional prediction on the current picture block (i.e. Inter-modes, such as uni-directional prediction (P mode)) [Li: col. 16, line 50]; (i.e. MB partition can be further partitioned into sub-blocks, each of which can have a different motion vector in each direction) [Li: col. 11, line 66 – col. 12, line 67]; (i.e. For each prediction direction, the motion information must contain a reference index and a motion vector) [Li: col. 11, line 37-38]) based on the first motion information list of the current picture block or the second motion information list of the current picture block (i.e. The reference picture may be selected from , determining the first motion information ((i.e. determining the motion information for the current block using the selected motion information derivation mode) [Li: col. 2, line 21-23; Figs. 12-13]; (i.e. For each prediction direction, the motion information must contain a reference index and a motion vector) [Li: col. 11, line 37-38]) based on the first motion information list ((i.e. the video coder may select the first reference in reference list 0 as Ref 0) [Li: col. 31, line 54-56]; (i.e. The reference picture may be selected from a first reference picture list (List 0)) [Li: col. 18, line 34-35; Fig. 2]); determining the second motion information ((i.e. determining the motion information for the current block using the selected motion information derivation mode) [Li: col. 2, line 21-23; Figs. 12-13]; (i.e. For each prediction direction, the motion information must contain a reference index and a motion vector) [Li: col. 11, line 37-38]) based on the second motion information list ((i.e. The video coder may then set Ref1 to a reference picture in the other reference picture list) [Li: col. 31, line 60-61]; (i.e. The reference picture may be selected from ; and when the first template distortion (i.e. a rate distortion) [Li: col. 19, line 44] is less than or equal to the second template distortion, obtaining the reconstructed picture block of the current picture block based on the first motion information and the encoded data of the current picture block (i.e. derivation unit 49 may determine whether to perform motion derivation in a manner similar to a rate distortion cost selection as is performed for merge candidates in merge mode. In this example, derivation unit 49 may check each motion information derivation mode of a plurality of motion information derivation modes (e.g., a bilateral matching mode, template matching mode, or the like) using a rate distortion cost selection. Derivation unit 49 may further compare the motion information derivation mode having the minimal cost to other PU modes (e.g., intra-prediction modes, a traditional inter-prediction mode, a palette coding mode, or the like). In instances in which the motion derivation mode is the most efficient mode in terms of coding efficiency) [Li: col. 19, line 45-53]; or when the first template distortion (i.e. a rate distortion) [Li: col. 19, line 44] is greater than the second template distortion, obtaining the reconstructed picture block of the current picture block  based on the second motion information ((i.e. The video coder may then perform bilateral matching for all the MV pairs generated from all entries in the initial list, and select the candidate that leads to the minimal matching cost) [Li: col. 37, line 66 – col. 37, line 2]; (i.e. According to some aspects, two starting motion vectors may be selected from the initial list. Each of these two motion vectors are selected (in terms of minimal matching cost) from the entries in two subsets of the initial list. Each sub subset contains motion vectors associated with reference index only to the reference picture list 0 or only to the reference picture list 1) [Li: col. 37, line 34-40] – Note: Li teaches that every two motion information are compared in order to select the motion information with the minimal matching cost.  Hence when the first motion information has a greater distortion cost than the second motion information, then the second motion information is used) and the encoded data of the current picture block (i.e. derivation unit 49 may determine whether to perform motion derivation in a manner similar to a rate distortion cost selection as is performed for merge candidates in merge mode. In this example, derivation unit 49 may check each motion information derivation mode of a plurality of motion information derivation modes (e.g., a bilateral matching mode, template matching mode, or the like) using a rate distortion cost selection. Derivation unit 49 may further compare the motion information derivation mode having the minimal cost to other PU modes (e.g., intra-prediction modes, a traditional inter-prediction mode, a palette coding mode, or the like). In instances in which the motion derivation mode is the most efficient mode in terms of coding efficiency) [Li: col. 19, line 45-53].   
Li does not explicitly disclose the following claim limitations (Emphasis added).
The method according to claim 1, further comprising: when the value of the prediction direction identifier indicates that the encoded data of the current picture block is obtained by performing unidirectional prediction on the current picture block based on the first motion information list of the current picture block or the second motion information list of the current picture block, determining the first motion information based on the first motion information list; determining the second motion information based on the second motion information list; and when the first template distortion is less than or equal to the second template distortion, obtaining the reconstructed picture block of the current picture block based on the first motion information and the encoded data of the current picture block; or when the first template distortion is greater than the second template distortion, obtaining the reconstructed picture block of the current picture block based on the second motion information and the encoded data of the current picture block.  

when the value of the prediction direction identifier indicates that the encoded data of the current picture block is obtained by performing unidirectional prediction on the current picture block based on the first motion information list of the current picture block or the second motion information list of the current picture block (i.e. FIGS. 8A and 8B are diagrams illustrating examples of the WP parameter information according to the first embodiment. An example of the WP parameter information at the time of P-slice is as illustrated in FIG. 8A, and an example of the WP parameter information at the time of B-slice is as illustrated in FIGS. 8A and 8B. A list number is an identifier representing a prediction direction. The list number has a value of "0" in the case of a single-directional prediction. On the other hand, in the case of a bidirectional prediction, two types of prediction can be used, and accordingly, the list number has two values of "0" and "1". A reference number is a value corresponding to any one of 1 to N represented in the frame memory 206. Since the WP parameter information is maintained for each reference list and reference image, in a case where there are N reference images, 2N pieces of information are necessary at the time of B-slice) [Tanizawa: col. 12, line 22-37; Figs. 8A-8B], determining the first motion information based on the first motion information list (i.e. calculates optimal motion information using a technique such as block matching for finding a block of a minimal error or the like. In the case of a bidirectional prediction, the) [Tanizawa: col. 11, line 8-10; Fig. 1];  
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Li with Tanizawa to program the coding system to encode and decode motion information related the inter prediction.  


Regarding claim 4, Li meets the claim limitations as set forth in claim 1.
Li further meets the claim limitations as follow.
The method according to claim 1 (i.e. a method of decoding video data) [Li: col. 2, line 12], wherein the prediction direction identifier is obtained (i.e. received syntax elements to determine a prediction mode) [Li: col. 22, line 18-19] only when a reference structure of a frame in which the current picture block ((i.e. For each prediction direction, the motion information must contain a reference index and a motion vector) [Li: col. 11, line 37-38]; (i.e. The reference picture may be selected from a first reference picture list (List 0) or a second reference picture list (List 1), each of which identify one or more reference pictures stored in reference picture memory 64) [Li: col. 18, line 34-38; Fig. 2]) is located is a non-low-delay reference structure (i.e. bidirectional MV derivation cannot be applied in low delay-B case, because two reference pictures with display order before and after a current picture need to be identified and this is not possible in low delay case) [Li: col. 33, line 1-4] – Note: Li discloses that the his bidirectional MV derivation is not possible for the low delay case.  In other words, it works for non-low-delay case).   
Li does not explicitly disclose the following claim limitations (Emphasis added).
The method according to claim 1, wherein the prediction direction identifier is obtained only when a reference structure of a frame in which the current picture block is located is a non-low-delay reference structure.   
However, in the same field of endeavor Tanizawa further discloses the claim limitations and the deficient claim limitations, as follows:
wherein the prediction direction identifier (i.e. an identifier representing a prediction direction) [Tanizawa: col. 11, line 43] 
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Li with Tanizawa to program the coding system to encode and decode motion information related the inter prediction.  
Therefore, the combination of Li with Tanizawa will enable the coding system to encode and decode video data properly and efficiency [Li: col. 5, line 45-55]. 

Regarding claim 6, Li meets the claim limitations as follows:
An encoding method (i.e. a method of encoding video data) [Li: col. 2, line 26] based on template matching (i.e. template matching based decoder side motion vector derivation (DMVD)) [Li: col. 5, line 19-20; Fig. 8], comprising: determining first motion information ((i.e. determining the motion information for the current block using the selected motion information derivation mode) [Li: col. 2, line 21-23; Figs. 12-13]; (i.e. For each prediction direction, the motion information must contain a reference index and a motion vector) [Li: col. 11, line 37-38]) based on a first motion information list ((i.e. the video coder may select the first reference in reference list 0 as Ref0) [Li: col. 31, line 54-56]; (i.e. The reference picture may be selected from a first reference picture list (List 0)) [Li: col. 18, line 34-35; Fig. 2]) of a current picture 99block (i.e. determining the motion information for the current block using the selected motion information derivation mode) [Li: col. 2, line 21-23; Figs. 12-13], wherein a first template distortion (i.e. a rate distortion) [Li: col. 19, line 44] between a reference picture block corresponding to the first motion information and the current picture block ((i.e. an amount of distortion (or error) between an encoded block and an original, unencoded block that was encoded to produce the encoded block, as well as a bitrate (that is, a number of bits) used to produce the encoded block) [Li: col. 19, line 9-13]; (i.e. wherein the motion information is based on a first set of reference video data and a second set of reference video data) [Li: col. 45, line 20-22]; (i.e. Residual data represents pixel differences between the original block to be coded and the predictive block) [Li: col. 1, line 52-54]) is less than or equal to a template distortion between a reference picture block corresponding to each motion information in the first motion information list and the current picture block (i.e. derivation unit 49 may determine whether to perform motion derivation in a manner similar to a rate distortion cost selection as is performed for merge candidates in merge mode. In this example, derivation unit 49 may check each motion information derivation mode of a plurality of motion information derivation modes (e.g., a bilateral matching mode, template matching mode, or the like) using a rate distortion cost selection. Derivation unit 49 may further compare the motion information derivation mode having the minimal cost to other PU modes (e.g., intra-prediction modes, a traditional inter-prediction mode, a palette coding mode, or the like). In instances in which the motion derivation mode is the most efficient mode in terms of coding efficiency) [Li: col. 19, line 45-53]; determining second motion information ((i.e. determining the motion information for the current block using the selected motion information derivation mode) [Li: col. 2, line 21-23; Figs. 12-13]; (i.e. For each prediction direction, the motion information must contain a reference index and a motion vector) [Li: col. 11, line 37-38]) based on a second motion information list of the current picture block ((i.e. select a motion vector candidate in a list of motion vector candidates) [Li: col. 7, line 7-8]; (i.e. The reference picture may be selected from more reference pictures stored in reference picture memory 64) [Li: col. 18, line 34-38; Fig. 2]), wherein a second template distortion (i.e. a rate distortion) [Li: col. 19, line 44] between a reference picture block corresponding to the second motion information and the current picture block ((i.e. an amount of distortion (or error) between an encoded block and an original, unencoded block that was encoded to produce the encoded block, as well as a bitrate (that is, a number of bits) used to produce the encoded block) [Li: col. 19, line 9-13]; (i.e. wherein the motion information is based on a first set of reference video data and a second set of reference video data) [Li: col. 45, line 20-22]; (i.e. Residual data represents pixel differences between the original block to be coded and the predictive block) [Li: col. 1, line 52-54]) is less than or equal to a template distortion between a reference picture block corresponding to each motion information in the second motion information list and the current picture block (i.e. derivation unit 49 may determine whether to perform motion derivation in a manner similar to a rate distortion cost selection as is performed for merge candidates in merge mode. In this example, derivation unit 49 may check each motion information derivation mode of a plurality of motion information derivation modes (e.g., a bilateral matching mode, template matching mode, or the like) using a rate distortion cost selection. Derivation unit 49 may further compare the motion information derivation mode having the minimal cost to other PU modes (e.g., intra-prediction modes, a traditional inter-prediction mode, a palette coding mode, or the like). In instances in which the motion derivation mode is the most efficient mode in terms of coding efficiency) [Li: col. 19, line 45-53]; determining (i.e. the video coder may search for a best match for template 124 in a region of reference pictures 126 identified by the candidate motion vector. Upon determining a best match, the video coder may determine a displacement between template 124 and the determined based match. The video coder may designate the displacement as a derived motion vector for prediction target 122) [Li: col. 45, line 20-22], based on the first motion information and the second motion information (i.e. The information used to identify the reference picture may be referred to as motion information. For example, for each block, a set of motion information can be available. A set of motion information contains motion information for forward and backward prediction directions. Here forward and backward prediction directions are two prediction directions of a bidirectional prediction mode) [Li: col. 11, line 19-26], a bidirectional rate distortion cost ((i.e. a rate distortion cost selection is performed) [Li: col. 19, line 46-47]; (i.e. apply the bidirectional motion vector derivation techniques as a motion information derivation mode) [Li: col. 30, line 50-52; Figs. 9-10]; (i.e. In this example, derivation unit 49 may check each motion information derivation mode of a plurality of motion information derivation modes (e.g., a bilateral matching mode, template matching mode, or the like) using a rate distortion cost selection. Derivation unit 49 may further compare the motion information derivation mode having the minimal cost to other PU modes (e.g., intra-prediction modes, a traditional inter-prediction mode, a palette coding mode, or the like). In instances in which the motion derivation mode is the most efficient mode in terms of coding efficiency) [Li: col. 19, line 48-53]) of a bidirectional prediction (i.e. According to aspects of this disclosure, the video coder may apply the bidirectional motion vector derivation techniques as a motion information derivation mode. In some examples, the video coder may apply the techniques shown in FIG. 9 using one or more motion vectors from a candidate list of motion vectors) [Li: col. 30, line 50-55; Figs. 9-10] corresponding to bidirectional motion information (i.e. The video coder may select the final MV0 and MV1 pair as the pair that minimizes the matching cost between the block pair pointed by MV0 and MV1 (e.g., as described above with respect to FIG. 10).) [Li: col. 31, line 31-34 – Li discusses the rate distortion cost using two motion vectors, i.e. the bidirectional rate distortion cost], a first rate distortion cost (i.e. a rate distortion cost selection is performed) [Li: col. 19, line 46-47] of unidirectional prediction corresponding to the first motion information ((i.e. Inter-modes, such as uni-directional prediction (P mode)) [Li: col. 16, line 50]; (i.e. MB partition can be further partitioned into sub-blocks, each of which can have a different motion vector in each direction) [Li: col. 11, line 66 – col. 12, line 67]; (i.e. For each prediction direction, the motion information must contain a reference index and a motion vector) [Li: col. 11, line 37-38]), and a second rate distortion cost (i.e. a rate distortion cost selection is performed) [Li: col. 19, line 46-47] of a unidirectional prediction corresponding to the second motion information ((i.e. Inter-modes, such as uni-directional prediction (P mode)) [Li: col. 16, line 50]; (i.e. MB partition can be further partitioned into sub-blocks, each of which can have a different motion vector in each direction) [Li: col. 11, line 66 – col. 12, line 67]; (i.e. For each prediction direction, the motion information must contain a reference index and a motion vector) [Li: col. 11, line 37-38]), wherein the bidirectional motion information (i.e. A set of motion information contains motion information for forward and backward prediction directions.) [Li: col. 11, line 22-23] comprises the first motion information and the second motion information (i.e. A set of motion information contains motion information for forward and backward prediction directions. Here forward and backward prediction directions are two prediction directions of a bidirectional prediction mode) [Li: col. 11, line 22-26]; and when the bidirectional rate distortion cost ((i.e. a rate distortion cost selection is performed) [Li: col. 19, line 46-47]; (i.e. apply the bidirectional motion vector derivation techniques as a motion information derivation mode) [Li: col. 30, line 50-52; Figs. 9-10]) is less than or equal to a smaller one of the first rate distortion cost and the second rate distortion cost (i.e. derivation unit 49 may check each motion information derivation mode of a plurality of motion information derivation modes (e.g., a bilateral matching mode, template matching mode, or the like) using a rate distortion cost selection. Derivation unit 49 may further compare the motion information derivation mode having the minimal cost to other PU modes (e.g., intra-prediction modes, a traditional inter-prediction mode, a palette coding mode, or the like). In instances in which the motion derivation mode is the most efficient mode in terms of coding efficiency) [Li: col. 19, line 48-53], performing (i.e. perform motion compensation for the current block using the derived motion information) [Li: col. 7, line 23-24; Figs. 1, 3] the bidirectional prediction ((i.e. According to aspects of this disclosure, the video coder may apply the bidirectional motion vector derivation techniques as a motion information derivation mode. In some examples, the video coder may apply the techniques shown in FIG. 9 using one or more motion vectors from a candidate list of motion vectors) [Li: col. 30, line 50-55; Figs. 9-10]; (i.e. bidirectional motion derivation and template matching based motion derivation may be used in an adaptive manner at the decoder side) [Li: col. 33, line 51-54]; (i.e. As an example, a motion information derivation process associated with a motion information derivation mode (e.g., an extended bilateral matching mode, a template matching mode, or any other mode) may include three steps, though the third step may be conditionally performed based on slice type, temporal level, block type, block size, or syntax defined in the bitstream) [Li: col. 40, line 29-35]) on the current picture block (i.e. The information used to identify the reference picture may be referred to as motion information. For example, for each block, a set of motion information can be available. A set of motion information contains motion information for forward and backward prediction directions. Here forward and backward prediction directions are two prediction directions of a bidirectional prediction mode) [Li: col. 11, line 19-26] based on the first motion information and the second motion information (i.e. For each pair of candidates that are already in the candidate list and have necessary motion information, bidirectional combined motion vector candidates are derived by a combination of the motion vector of the first candidate referring to a picture in the list 0 and the motion vector of a second candidate referring to a picture in the list 1) [Li: col. 25, line 36-41; Figs. 9-10; Please also refer to col. 19, line 41-53], to obtain (i.e. obtain) [Li: col. 4, line 52; Figs. 9-10] bidirectional bitstream data of the current picture block ((i.e. According to aspects of this disclosure, the video coder may apply the bidirectional motion vector derivation techniques as a motion information derivation mode. In some examples, the video coder may apply the techniques shown in FIG. 9 using one or more motion vectors from a candidate list of motion vectors. For example, the video coder may be configured to determine one or more candidate motion vectors using any combination of techniques described herein) [Li: col. 30, line 50-58; Figs. 9-10]; (i.e. motion vector may coded in a bitstream within an SPS, PPS, or slice header. In some instances, an index the search algorithm that is used for searching the sub-block level motion vector may be coded in the bitstream within an SPS, PPS, or slice header) [Li: col. 35, line 33-37]; (i.e. decodes the bitstream to generate quantized coefficients, motion vectors or intra-prediction mode indicators, and other syntax elements) [Li: col. 21, line 58-60] ; (i.e. FIG. 9 is a conceptual diagram illustrating an example of mirror based bidirectional motion vector derivation in DMVD) [Li: col. 5, line 21-23]), wherein the bidirectional bitstream data comprises bitstream data ((i.e. Video encoder 20 may output a bitstream that includes a sequence of bits that forms a representation of coded pictures and associated data.) [Li: col. 11, line 4-6]; (i.e. As an example, a motion information derivation process associated with a motion information derivation mode (e.g., an extended bilateral matching mode, a template matching mode, or any other mode) may include three steps, though the third step may be conditionally performed based on slice type, temporal level, block type, block size, or syntax defined in the bitstream) [Li: col. 40, line 29-35]; (i.e. bidirectional motion derivation and template matching based motion derivation may be used in an adaptive manner at the decoder side) [Li: col. 33, line 51-54]) carrying a prediction direction identifier ((i.e. Video encoder 20 may output a bitstream that includes a sequence of bits that forms a representation of coded pictures and associated data) [Li: col. 11, line 4-6]; (i.e. Picture order count (POC) is widely used in video coding standards to identify a display order of a picture. Although there are cases two pictures within one coded video sequence may have the same POC value, it typically doesn't happen within a coded video sequence. When multiple coded video sequences are present in a bitstream, pictures with a same value of POC may be closer to each other in terms of decoding order. POC values of pictures are typically used for reference picture list construction, derivation of reference picture set as in HEVC and motion vector scaling.) [Li: col. 11, line 45-55]), and a value of the prediction direction identifier indicates that ((i.e. one or more syntax elements, within a sequence parameter set (SPS), a picture parameter set (PPS), or a slice header, that indicate whether motion information derivation is enabled for the current block of video data) [Li: col. 46, line 23-27]; (i.e. syntax elements to determine a prediction mode) [Li: col. 22, line 18-19]; (i.e. a motion information derivation mode) [Li: col. 2, line 13; Fig. 12]; (i.e. For each prediction direction, the motion information must contain a reference index and a motion vector) [Li: col. 11, line 37-38]) encoded data of the current picture block is obtained ((i.e. obtain an encoded bitstream that contains a plurality of coded pictures) [Li: col. 4, line 52-53]; (i.e. encoded (a "current block") in a picture) [Li: col. 11, line 17-18]; (i.e. Spatial or temporal prediction results in a predictive block for a block to be coded. Residual data represents pixel differences between the original block to be coded and the predictive block. An inter-coded block is encoded according to a motion vector that points to a block of reference samples forming the predictive block, and the residual data indicating the difference between the coded block and the predictive block) [Li: col. 1, line 51-58; Figs. 2-3]) by performing (i.e. perform motion compensation for the current block using the derived motion information) [Li: col. 7, line 23-24; Figs. 1, 3] a bidirectional prediction on the current picture block ((i.e. According to aspects of this disclosure, the video coder may apply the bidirectional motion vector derivation techniques as a motion information derivation mode. In some examples, the video coder may apply the techniques shown in FIG. 9 using one or more motion vectors from a candidate list of motion vectors) [Li: col. 30, line 50-55; Figs. 9-10]; (i.e. bidirectional motion derivation and template matching based motion derivation may be used in an adaptive manner) [Li: col. 33, line 51-54]; (i.e. As an example, a motion information derivation process associated with a motion information derivation mode (e.g., an extended bilateral matching mode, a template matching mode, or any other mode) may include three steps, though the third step may be conditionally performed based on slice type, temporal level, block type, block size, or syntax defined in the bitstream) [Li: col. 40, line 29-35]) based on the first motion information list and the second motion information list (i.e. they correspond to reference picture list 0 (RefPicList0) and reference picture list 1 (RefPicListl) of a current picture) [Li: col. 11, line 27-29].
Li does not explicitly disclose the following claim limitations (Emphasis added).
An encoding method based on template matching, comprising: determining first motion information based on a first motion information list of a current picture 99block, wherein a first template distortion between a reference picture block corresponding to the first motion information and the current picture block is less than or equal to a template distortion between a reference picture block corresponding to each motion information in the first motion information list and the current picture block; determining second motion information based on a second motion information list of the current picture block, wherein a second template distortion between a reference picture block corresponding to the second motion information and the current picture block is less than or equal to a template distortion between a reference picture block corresponding to each motion information in the second motion information list and the current picture block; determining, based on the first motion information and the second motion information, a bidirectional rate distortion cost of a bidirectional prediction corresponding to bidirectional motion information, a first rate distortion cost of unidirectional prediction corresponding to the first motion information, and a second rate distortion cost of a unidirectional prediction corresponding to the second motion information, wherein the bidirectional motion information comprises the first motion information and the second motion information; and when the bidirectional rate distortion cost is less than or equal to a smaller one of the first rate distortion cost and the second rate distortion cost, performing the bidirectional prediction on the current picture block based on the first motion information and the second motion information, to obtain bidirectional bitstream data of the current picture block, wherein the bidirectional bitstream data comprises bitstream data carrying a prediction direction identifier, and a value of the prediction direction identifier indicates that encoded data of the current picture block is obtained by performing a bidirectional prediction on the current picture block based on the first motion information list and the second motion information list.      
However, in the same field of endeavor Tanizawa further discloses the claim limitations and the deficient claim limitations, as follows:
(i.e. an identifier representing a prediction direction) [Tanizawa: col. 11, line 43], and a value of the prediction direction identifier indicates that encoded data of the current picture block is obtained by performing a bidirectional prediction on the current picture block based on the first motion information list and the second motion information list (i.e. FIGS. 8A and 8B are diagrams illustrating examples of the WP parameter information according to the first embodiment. An example of the WP parameter information at the time of P-slice is as illustrated in FIG. 8A, and an example of the WP parameter information at the time of B-slice is as illustrated in FIGS. 8A and 8B. A list number is an identifier representing a prediction direction. The list number has a value of "0" in the case of a single-directional prediction. On the other hand, in the case of a bidirectional prediction, two types of prediction can be used, and accordingly, the list number has two values of "0" and "1". A reference number is a value corresponding to any one of 1 to N represented in the frame memory 206. Since the WP parameter information is maintained for each reference list and reference image, in a case where there are N reference images, 2N pieces of information are necessary at the time of B-slice) [Tanizawa: col. 12, line 22-37; Figs. 8A-8B].
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Li with Tanizawa to program the coding system to encode and decode motion information related the inter prediction.  


Regarding claim 7, Li meets the claim limitations as set forth in claim 6.
Li further meets the claim limitations as follow.
The method according to claim 6 (i.e. a method of encoding video data) [Li: col. 2, line 26], further comprising: when the bidirectional rate distortion cost ((i.e. a rate distortion cost selection is performed) [Li: col. 19, line 46-47]; (i.e. apply the bidirectional motion vector derivation techniques as a motion information derivation mode) [Li: col. 30, line 50-52; Figs. 9-10]) is greater than the smaller one of the first rate distortion cost and the second rate distortion cost and the first rate distortion cost is less than or equal to the second rate distortion cost, performing the unidirectional prediction on the current picture block based on the first motion information ((i.e. derivation unit 49 may determine whether to perform motion derivation in a manner similar to a rate distortion cost selection as is performed for merge candidates in merge mode. In this example, derivation unit 49 may check each motion information derivation mode of a plurality of motion information derivation modes (e.g., a bilateral matching mode, template matching mode, or the like) using a rate distortion cost selection. Derivation unit 49 may further compare the motion information derivation mode having the minimal cost to other PU modes (e.g., intra-prediction modes, a traditional inter-prediction mode, a palette coding mode, or the like). In instances in which the motion derivation mode is the most efficient mode in terms of coding efficiency) [Li: col. 19, line 45-53] – Note: Li discloses that his coding system selects the prediction with the minimal cost; therefore his coding system will select the smaller one among the first rate distortion cost and the second rate distortion cost.  As a result, ), to obtain first bitstream data of the current picture block ((i.e. obtain an encoded bitstream that contains a plurality of coded pictures) [Li: col. 4, line 52-53]; (i.e. encoded (a "current block") in a picture) [Li: col. 11, line 17-18]; (i.e. Spatial or temporal prediction results in a predictive block for a block to be coded. Residual data represents pixel differences between the original block to be coded and the predictive block. An inter-coded block is encoded according to a motion vector that points to a block of reference samples forming the predictive block, and the residual data indicating the difference between the coded block and the predictive block) [Li: col. 1, line 51-58; Figs. 2-3]), wherein the first bitstream data (i.e. obtain an encoded bitstream that contains a plurality of coded pictures) [Li: col. 4, line 52-53] comprises bitstream data carrying a prediction direction identifier ((i.e. obtain an encoded bitstream that contains a plurality of coded pictures) [Li: col. 4, line 52-53]; (i.e. received syntax elements to determine a prediction mode) [Li: col. 22, line 18-19]), and a value of the prediction direction identifier indicates that ((i.e. one or more syntax elements, within a sequence parameter set (SPS), a picture parameter set (PPS), or a slice header, that indicate whether motion information derivation is enabled for the current block of video data) [Li: col. 46, line 23-27]; (i.e. one or more syntax elements, within a sequence parameter set (SPS), a picture parameter set (PPS), or a slice header, that indicate whether motion information derivation is enabled for the current block of video data) [Li: col. 46, line 23-27]) encoded data of the current picture block is obtained ((i.e. obtain an encoded bitstream that contains a plurality of coded pictures) [Li: col. 4, line 52-53]; (i.e. encoded (a "current block") in a picture) [Li: col. 11, line 17-18]; (i.e. Spatial or temporal prediction results in a predictive block for a block to be coded. Residual data represents pixel differences between the original block to be coded and the predictive block. An inter-coded block is encoded according to a motion vector that points to a block of reference samples forming the predictive block, and the residual data indicating the difference between the coded block and the predictive block) [Li: col. 1, line 51-58; Figs. 2-3]) by performing the unidirectional prediction on the current picture block ((i.e. Inter-modes, such as uni-directional prediction (P mode)) [Li: col. 16, line 50]; (i.e. MB partition can be further partitioned into sub-blocks, each of which can have a different motion vector in each direction) [Li: col. 11, line 66 – col. 12, line 67]; (i.e. For each prediction direction, the motion information must contain a reference index and a motion vector) [Li: col. 11, line 37-38]) based on the first motion information list ((i.e. the video coder may select the first reference in reference list 0 as Ref0) [Li: col. 31, line 54-56]; (i.e. The reference picture may be selected from a first reference picture list (List 0)) [Li: col. 18, line 34-35; Fig. 2]); or when the bidirectional rate distortion cost ((i.e. a rate distortion cost selection is performed) [Li: col. 19, line 46-47]; (i.e. apply the bidirectional motion vector derivation techniques as a motion information derivation mode) [Li: col. 30, line 50-52; Figs. 9-10]) is greater than the smaller one of the first rate 100distortion cost and the second rate distortion cost and the first rate distortion cost is greater than the second rate distortion cost, performing the unidirectional prediction on the current picture block based on the second motion information ((i.e. derivation unit 49 may determine whether to perform motion derivation in a manner similar to a rate distortion cost selection as is performed for merge candidates in merge mode. In this example, derivation unit 49 may check each motion information derivation mode of a plurality of motion information derivation modes (e.g., a bilateral matching mode, template matching mode, or the like) using a rate distortion cost selection. Derivation unit 49 may further compare the motion information derivation mode having the minimal cost to other PU modes (e.g., intra-prediction modes, a traditional inter-prediction mode, a palette coding mode, or the like). In instances in which the motion derivation mode is the most efficient mode in terms of coding efficiency) [Li: col. 19, line 45-53] – Note: Li discloses that his coding system selects the prediction with the minimal cost; therefore his coding system will select the smaller one among the first rate distortion cost and the second rate distortion cost.  As a result, when the first rate distortion cost is less than the second rate distortion cost, his coding system selects the unidirectional prediction associated with the first rate distortion cost), to obtain second bitstream data of the current picture block ((i.e. obtain an encoded bitstream that contains a plurality of coded pictures) [Li: col. 4, line 52-53]; (i.e. encoded (a "current block") in a picture) [Li: col. 11, line 17-18]; (i.e. Spatial or temporal prediction results in a predictive block for a block to be coded. Residual data represents pixel differences between the original block to be coded and the predictive block. An inter-coded block is encoded according to a motion vector that points to a block of reference samples forming the predictive block, and the residual data indicating the difference between the coded block and the predictive block) [Li: col. 1, line 51-58; Figs. 2-3]), wherein the second bitstream data (i.e. obtain an encoded bitstream that contains a plurality of coded pictures) [Li: col. 4, line 52-53] comprises bitstream data carrying a prediction direction identifier ((i.e. obtain an encoded bitstream that contains a plurality of coded pictures) [Li: col. 4, line 52-53]; (i.e. received syntax elements to determine a prediction mode) [Li: col. 22, line 18-19]), and a value of the prediction direction identifier indicates that encoded data of the current picture block is obtained ((i.e. one or more syntax elements, within a sequence parameter set (SPS), a picture parameter set (PPS), or a slice header, that indicate whether motion information derivation is enabled for the current block of video data) [Li: col. 46, line 23-27]; (i.e. one or more syntax elements, within a sequence parameter set (SPS), a picture parameter set (PPS), or a slice header, that indicate whether motion information derivation is enabled for the current block of video data) [Li: col. 46, line 23-27]) by performing the unidirectional prediction on the current picture block ((i.e. Inter-modes, such as uni-directional prediction (P mode)) [Li: col. 16, line 50]; (i.e. MB partition can be further partitioned into sub-blocks, each of which can have a different motion vector in each direction) [Li: col. 11, line 66 – col. 12, line 67]; (i.e. For each prediction direction, the motion information must contain a reference index and a motion vector) [Li: col. 11, line 37-38]) based on the second motion information list ((i.e. The video coder may then set Ref1 to a reference picture in the other reference picture list) [Li: col. 31, line 60-61]; (i.e. The reference picture may be selected from .   
Li does not explicitly disclose the following claim limitations (Emphasis added).
The method according to claim 6, further comprising: when the bidirectional rate distortion cost is greater than the smaller one of the first rate distortion cost and the second rate distortion cost and the first rate distortion cost is less than or equal to the second rate distortion cost, performing the unidirectional prediction on the current picture block based on the first motion information, to obtain first bitstream data of the current picture block, wherein the first bitstream data comprises bitstream data carrying a prediction direction identifier, and a value of the prediction direction identifier indicates that encoded data of the current picture block is obtained by performing the unidirectional prediction on the current picture block based on the first motion information list; or when the bidirectional rate distortion cost is greater than the smaller one of the first rate 100distortion cost and the second rate distortion cost and the first rate distortion cost is greater than the second rate distortion cost, performing the unidirectional prediction on the current picture block based on the second motion information, to obtain second bitstream data of the current picture block, wherein the second bitstream data comprises bitstream data carrying a prediction direction identifier, and a value of the prediction direction identifier indicates that encoded data of the current picture block is obtained by performing the unidirectional prediction on the current picture block based on the second motion information list.    
However, in the same field of endeavor Tanizawa further discloses the claim limitations and the deficient claim limitations, as follows:
(i.e. an identifier representing a prediction direction) [Tanizawa: col. 11, line 43], and a value of the prediction direction identifier indicates that encoded data of the current picture block is obtained by performing the unidirectional prediction on the current picture block based on the first motion information list (i.e. FIGS. 8A and 8B are diagrams illustrating examples of the WP parameter information according to the first embodiment. An example of the WP parameter information at the time of P-slice is as illustrated in FIG. 8A, and an example of the WP parameter information at the time of B-slice is as illustrated in FIGS. 8A and 8B. A list number is an identifier representing a prediction direction. The list number has a value of "0" in the case of a single-directional prediction. On the other hand, in the case of a bidirectional prediction, two types of prediction can be used, and accordingly, the list number has two values of "0" and "1". A reference number is a value corresponding to any one of 1 to N represented in the frame memory 206. Since the WP parameter information is maintained for each reference list and reference image, in a case where there are N reference images, 2N pieces of information are necessary at the time of B-slice) [Tanizawa: col. 12, line 22-37; Figs. 8A-8B]; or (i.e. an identifier representing a prediction direction) [Tanizawa: col. 11, line 43], and a value of the prediction direction identifier indicates that encoded data of the current picture block is obtained by performing the unidirectional prediction on the current picture block based on the second motion information list (i.e. FIGS. 8A and 8B are diagrams illustrating examples of the WP parameter information according to the first embodiment. An example of the WP parameter information at the time of P-slice is as illustrated in FIG. 8A, and an example of the WP parameter information at the time of B-slice is as illustrated in FIGS. 8A and 8B. A list number is an identifier representing a prediction direction. The list number has a value of "0" in the case of a single-directional prediction. On the other hand, in the case of a bidirectional prediction, two types of prediction can be used, and accordingly, the list number has two values of "0" and "1". A reference number is a value corresponding to any one of 1 to N represented in the frame memory 206. Since the WP parameter information is maintained for each reference list and reference image, in a case where there are N reference images, 2N pieces of information are necessary at the time of B-slice) [Tanizawa: col. 12, line 22-37; Figs. 8A-8B.   
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Li with Tanizawa to program the coding system to encode and decode motion information related the inter prediction.  
Therefore, the combination of Li with Tanizawa will enable the coding system to encode and decode video data properly and efficiency [Li: col. 5, line 45-55]. 

Regarding claim 8, Li meets the claim limitations as set forth in claim 6.
Li further meets the claim limitations as follow.
The method according to claim 6 (i.e. a method of encoding video data) [Li: col. 2, line 26], wherein the bidirectional rate distortion cost ((i.e. a rate distortion cost selection is performed) [Li: col. 19, line 46-47]; (i.e. apply the bidirectional motion vector derivation techniques as a motion information derivation mode) [Li: col. 30, line 50-52; Figs. 9-10])  of a bidirectional prediction (i.e. According to aspects of this disclosure, the video coder may apply the bidirectional motion vector derivation techniques as a motion information derivation mode. In some examples, the video coder may apply the techniques shown in FIG. 9 using one or more motion vectors from a candidate list of motion vectors) [Li: col. 30, line 50-55; Figs. 9-10] corresponding to the bidirectional motion information (i.e. A set of motion information contains motion information for forward and backward prediction directions. Here forward and backward prediction directions are two prediction directions of a bidirectional prediction mode) [Li: col. 11, line 22-26], the first rate distortion cost (i.e. a rate distortion cost selection is performed) [Li: col. 19, line 46-47] of a unidirectional prediction corresponding to the first motion information ((i.e. Inter-modes, such as uni-directional prediction (P mode)) [Li: col. 16, line 50]; (i.e. MB partition can be further partitioned into sub-blocks, each of which can have a different motion vector in each direction) [Li: col. 11, line 66 – col. 12, line 67]; (i.e. For each prediction direction, the motion information must contain a reference index and a motion vector) [Li: col. 11, line 37-38]), and the second rate distortion cost (i.e. a rate distortion cost selection is performed) [Li: col. 19, line 46-47] of a unidirectional prediction corresponding to the second motion information ((i.e. Inter-modes, such as uni-directional prediction (P mode)) [Li: col. 16, line 50]; (i.e. MB partition can be further partitioned into sub-blocks, each of which can have a different motion vector in each direction) [Li: col. 11, line 66 – col. 12, line 67]; (i.e. For each prediction direction, the motion information must contain a reference index and a motion vector) [Li: col. 11, line 37-38]) are determined (i.e. the video coder may be configured to determine one or more candidate motion vectors using any combination of techniques described herein) [Li: col. 30, line 56-58; Figs. 9-10] based on the first motion information and the second motion information (i.e. A set of motion information contains motion information for forward and backward prediction directions. Here forward and backward prediction directions are two prediction directions of a bidirectional prediction mode) [Li: col. 11, line 22-26] only when a reference structure of a frame in which the current picture block is located is a non-low-delay reference structure (i.e. bidirectional MV derivation cannot be applied in low delay-B case, because two reference pictures with display order before and after a current picture need to be identified and this is not possible in low delay case) [Li: col. 33, line 1-4] – Note: Li discloses that the his bidirectional MV derivation is not possible for the low delay case.  In other words, it works for non-low-delay case).  

Regarding claim 9, Li meets the claim limitations as set forth in claim 8.
Li further meets the claim limitations as follow.
The method according to claim 8 (i.e. a method of encoding video data) [Li: col. 2, line 26], further comprising: when the bidirectional rate distortion cost ((i.e. a rate distortion cost selection is performed) [Li: col. 19, line 46-47]; (i.e. apply the bidirectional motion vector derivation techniques as a motion information derivation mode) [Li: col. 30, line 50-52; Figs. 9-10]) is greater than the smaller one of the first rate distortion cost and the second rate distortion cost and the first template distortion is less than or equal to the second template distortion, performing the unidirectional prediction on the current picture block based on the first motion information ((i.e. derivation unit 49 may determine whether to perform motion derivation in a manner similar to a rate distortion cost selection as is performed for merge candidates in merge mode. In this example, derivation unit 49 may check each motion information derivation mode of a plurality of motion information derivation modes (e.g., a bilateral matching mode, template matching mode, or the like) using a rate distortion cost selection. Derivation unit 49 may further compare the motion information derivation mode having the minimal cost to other PU modes (e.g., intra-prediction modes, a traditional inter-prediction mode, a palette coding mode, or the like). In instances in which the motion derivation mode is the most efficient mode in terms of coding efficiency) [Li: col. 19, line 45-53] – Note: Li discloses that his coding system selects the prediction with the minimal cost; therefore his coding system will select the smaller one among the first rate distortion cost and the second rate distortion cost.  As a result, when the first rate distortion cost is less than the second rate distortion cost, his coding system selects the unidirectional prediction associated with the first rate distortion cost), to obtain first unidirectional bitstream data of the current picture block ((i.e. obtain an encoded bitstream that contains a plurality of coded pictures) [Li: col. 4, line 52-53]; (i.e. Inter-modes, such as uni-directional prediction (P mode)) [Li: col. 16, line 50]; (i.e. MB partition can be further partitioned into sub-blocks, each of which can have a different motion vector in each direction) [Li: col. 11, line 66 – col. 12, line 67]; (i.e. For each prediction direction, the motion information must contain a reference index and a motion vector) [Li: col. 11, line 37-38]), wherein the first unidirectional bitstream data comprises bitstream data ((i.e. obtain an encoded bitstream that contains a plurality of coded pictures) [Li: col. 4, line 52-53]; (i.e. Inter-modes, such as uni-directional prediction (P mode)) [Li: col. 16, line 50]; (i.e. MB partition can be further partitioned into sub-blocks, each of which can have a different motion vector in each direction) [Li: col. 11, line 66 – col. 12, line 67]; (i.e. For each prediction direction, the motion information must contain a reference index and a motion vector) [Li: col. 11, line 37-38]) carrying a prediction direction identifier  ((i.e. obtain an encoded bitstream that contains a plurality of coded pictures) [Li: col. 4, line 52-53]; (i.e. received syntax elements to determine a prediction mode) [Li: col. 22, line 18-19]), and a value of the prediction direction identifier indicates that the encoded data of the current picture block is obtained ((i.e. one or more syntax elements, within a sequence parameter set (SPS), a picture parameter set (PPS), or a slice header, that indicate whether motion information derivation is enabled for the current block of video data) [Li: col. 46, line 23-27]; (i.e. one or more syntax elements, within a sequence parameter set (SPS), a picture parameter set (PPS), or a slice header, that indicate whether motion information derivation is enabled for the current block of video data) [Li: col. 46, line 23-27]) by performing unidirectional prediction on the current picture block ((i.e. Inter-modes, such as uni-directional prediction (P mode)) [Li: col. 16, line 50]; (i.e. MB partition can be further partitioned into sub-blocks, each of which can have a different motion vector in each direction) [Li: col. 11, line 66 – col. 12, line 67]; (i.e. For each prediction direction, the motion information must contain a reference index and a motion vector) [Li: col. 11, line 37-38]) based on the first motion information list or the second motion information list  ((i.e. the video coder may select the first reference in reference list 0 as Ref0) [Li: col. 31, line 54-56]; (i.e. The reference picture may be selected from a first reference picture list (List 0)) [Li: col. 18, line 34-35; Fig. 2]); orwhen the bidirectional rate distortion cost ((i.e. a rate distortion cost selection is performed) [Li: col. 19, line 46-47]; (i.e. apply the bidirectional motion vector derivation techniques as a motion information derivation mode) [Li: col. 30, line 50-52; Figs. 9-10]) is greater than the smaller one of the first rate distortion cost and the second rate distortion cost and the first template distortion is greater than the second template distortion, performing the unidirectional prediction on the current picture block based on the second motion information ((i.e. derivation unit 49 may determine whether to perform motion derivation in a manner similar to a rate distortion cost selection as is performed for merge candidates in merge mode. In this example, derivation unit 49 may check each motion information derivation mode of a plurality of motion information derivation modes (e.g., a bilateral matching mode, template matching mode, or the like) using a rate distortion cost selection. Derivation unit 49 may further compare the motion information derivation mode having the minimal cost to other PU modes (e.g., intra-prediction modes, a traditional inter-prediction mode, a palette coding mode, or the like). In instances in which the motion derivation mode is the most efficient mode in terms of coding efficiency) [Li: col. 19, line 45-53] – Note: Li discloses that his coding system selects the prediction with the minimal cost; therefore his coding system will select the smaller one among the first rate distortion cost and the second rate distortion cost.  As a result, ), to obtain second unidirectional bitstream data of the current picture block ((i.e. obtain an encoded bitstream that contains a plurality of coded pictures) [Li: col. 4, line 52-53]; (i.e. Inter-modes, such as uni-directional prediction (P mode)) [Li: col. 16, line 50]; (i.e. MB partition can be further partitioned into sub-blocks, each of which can have a different motion vector in each direction) [Li: col. 11, line 66 – col. 12, line 67]; (i.e. For each prediction direction, the motion information must contain a reference index and a motion vector) [Li: col. 11, line 37-38]), wherein the second unidirectional bitstream data comprises bitstream data ((i.e. obtain an encoded bitstream that contains a plurality of coded pictures) [Li: col. 4, line 52-53]; (i.e. Inter-modes, such as uni-directional prediction (P mode)) [Li: col. 16, line 50]; (i.e. MB partition can be further partitioned into sub-blocks, each of which can have a different motion vector in each direction) [Li: col. 11, line 66 – col. 12, line 67]; (i.e. For each prediction direction, the motion information must contain a reference index and a motion vector) [Li: col. 11, line 37-38]) carrying a prediction direction identifier ((i.e. obtain an encoded bitstream that contains a plurality of coded pictures) [Li: col. 4, line 52-53]; (i.e. received syntax elements to determine a prediction mode) [Li: col. 22, line 18-19]), and a value of the prediction direction identifier indicates that the encoded data of the current picture block is obtained ((i.e. one or more syntax elements, within a sequence parameter set (SPS), a picture parameter set (PPS), or a slice header, that indicate whether motion information derivation is enabled for the current block of video data) [Li: col. 46, line 23-27]; (i.e. one or more syntax elements, within a sequence parameter set (SPS), a picture parameter set (PPS), or a slice header, that indicate whether motion information derivation is enabled for the current block of video data) [Li: col. 46, line 23-27] by performing a unidirectional prediction on the current picture block ((i.e. Inter-modes, such as uni-directional prediction (P mode)) [Li: col. 16, line 50]; (i.e. MB partition can be further partitioned into sub-blocks, each of which can have a different motion vector in each direction) [Li: col. 11, line 66 – col. 12, line 67]; (i.e. For each prediction direction, the motion information must contain a reference index and a motion vector) [Li: col. 11, line 37-38]) based on the first motion information list or the second motion information list ((i.e. The video coder may then set Ref1 to a reference picture in the other reference picture list) [Li: col. 31, line 60-61]; (i.e. The reference picture may be selected from .   
Li does not explicitly disclose the following claim limitations (Emphasis added).
The method according to claim 8, further comprising: when the bidirectional rate distortion cost is greater than the smaller one of the first rate distortion cost and the second rate distortion cost and the first template distortion is less than or equal to the second template distortion, performing the unidirectional prediction on the current picture block based on the first motion information, to obtain first unidirectional bitstream data of the current picture block, wherein the first unidirectional bitstream data comprises bitstream data carrying a prediction direction identifier, and a value of the prediction direction identifier indicates that the encoded data of the current picture block is obtained by performing unidirectional prediction on the current picture block based on the first motion information list or the second motion information list; orwhen the bidirectional rate distortion cost is greater than the smaller one of the first rate distortion cost and the second rate distortion cost and the first template distortion is greater than the second template distortion, performing the unidirectional prediction on the current picture block based on the second motion information, to obtain second unidirectional bitstream data of the current picture block, wherein the second unidirectional bitstream data comprises bitstream data carrying a prediction direction identifier, and a value of the prediction direction identifier indicates that the encoded data of the current picture block is obtained by performing a unidirectional prediction on the current picture block based on the first motion information list or the second motion information list.  
However, in the same field of endeavor Tanizawa further discloses the claim limitations and the deficient claim limitations, as follows:
(i.e. an identifier representing a prediction direction) [Tanizawa: col. 11, line 43], and a value of the prediction direction identifier indicates that the encoded data of the current picture block is obtained by performing unidirectional prediction on the current picture block based on the first motion information list or the second motion information list (i.e. FIGS. 8A and 8B are diagrams illustrating examples of the WP parameter information according to the first embodiment. An example of the WP parameter information at the time of P-slice is as illustrated in FIG. 8A, and an example of the WP parameter information at the time of B-slice is as illustrated in FIGS. 8A and 8B. A list number is an identifier representing a prediction direction. The list number has a value of "0" in the case of a single-directional prediction. On the other hand, in the case of a bidirectional prediction, two types of prediction can be used, and accordingly, the list number has two values of "0" and "1". A reference number is a value corresponding to any one of 1 to N represented in the frame memory 206. Since the WP parameter information is maintained for each reference list and reference image, in a case where there are N reference images, 2N pieces of information are necessary at the time of B-slice) [Tanizawa: col. 12, line 22-37; Figs. 8A-8B]; or (i.e. an identifier representing a prediction direction) [Tanizawa: col. 11, line 43], and a value of the prediction direction identifier indicates that the encoded data of the current picture block is obtained by performing a unidirectional prediction on the current picture block based on the first motion information list or the second motion information list (i.e. FIGS. 8A and 8B are diagrams illustrating examples of the WP parameter information according to the first embodiment. An example of the WP parameter information at the time of P-slice is as illustrated in FIG. 8A, and an example of the WP parameter information at the time of B-slice is as illustrated in FIGS. 8A and 8B. A list number is an identifier representing a prediction direction. The list number has a value of "0" in the case of a single-directional prediction. On the other hand, in the case of a bidirectional prediction, two types of prediction can be used, and accordingly, the list number has two values of "0" and "1". A reference number is a value corresponding to any one of 1 to N represented in the frame memory 206. Since the WP parameter information is maintained for each reference list and reference image, in a case where there are N reference images, 2N pieces of information are necessary at the time of B-slice) [Tanizawa: col. 12, line 22-37; Figs. 8A-8B.   
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Li with Tanizawa to program the coding system to encode and decode motion information related the inter prediction.  
Therefore, the combination of Li with Tanizawa will enable the coding system to encode and decode video data properly and efficiency [Li: col. 5, line 45-55]. 

Regarding claim 11, Li meets the claim limitations as follows:
A decoding apparatus (i.e. destination device) [Li: col. 8, line 7; Fig. 1] based on template matching (i.e. template matching based decoder side motion vector derivation (DMVD)) [Li: col. 5, line 19-20; Fig. 8], comprising: an obtaining unit (i.e. input interface) [Li: col. 10, line 10; Fig. 1], configured to obtain (i.e. obtain syntax elements from the bitstream) [Li: col. 14, line 24; Figs. 1, 3] a prediction direction identifier (i.e. received syntax elements to determine a prediction mode) [Li: col. 22, line 18-19] and encoded data of a current picture block ((i.e. obtain an encoded bitstream that contains a plurality of coded pictures) [Li: col. 4, line 52-53]; (i.e. encoded (a "current block") in a picture) [Li: col. 11, line 17-18]; (i.e. Spatial or temporal prediction results in a predictive block for a block to be coded. Residual data represents pixel differences between the original block to be coded and the predictive block. An inter-coded block is encoded according to a motion vector that points to a block of reference samples forming the predictive block, and the residual data indicating the difference between the coded block and the predictive block) [Li: col. 1, line 51-58; Figs. 2-3]); and a reconstruction unit (i.e. video decoder) [Li: col. 2, line 5; Fig. 3], configured to: when a value of the prediction direction identifier indicates that ((i.e. one or more syntax elements, within a sequence parameter set (SPS), a picture parameter set (PPS), or a slice header, that indicate whether motion information derivation is enabled for the current block of video data) [Li: col. 46, line 23-27]; (i.e. For each prediction direction, the motion information must contain a reference index and a motion vector) [Li: col. 11, line 37-38]; (i.e. syntax elements to determine a prediction mode) [Li: col. 22, line 18-19]; (i.e. a motion information derivation mode) [Li: col. 2, line 13; Fig. 12]) the encoded data of the current picture block is obtained ((i.e. obtain an encoded bitstream that contains a plurality of coded pictures) [Li: col. 4, line 52-53]; (i.e. encoded (a "current block") in a picture) [Li: col. 11, line 17-18]) by performing (i.e. perform motion compensation for the current block using the derived motion information) [Li: col. 7, line 23-24; Figs. 1, 3] a bidirectional prediction ((i.e. According to aspects of this disclosure, the video coder may apply the bidirectional motion vector derivation techniques as a motion information derivation mode. In some examples, the video coder may apply the techniques shown in FIG. 9 using one or more motion vectors from a candidate list of motion vectors) [Li: col. 30, line 50-55; Figs. 9-10]; (i.e. bidirectional motion derivation and template matching based motion derivation may be used in an adaptive manner at the decoder side) [Li: col. 33, line 51-54]; (i.e. As an example, a motion information derivation process associated with a motion information derivation mode (e.g., an extended bilateral matching mode, a template matching mode, or any other mode) may include three steps, though the third step may be conditionally performed based on slice type, temporal level, block type, block size, or syntax defined in the bitstream) [Li: col. 40, line 29-35]) on the current picture block (i.e. The information used to identify the reference picture may be referred to as motion information. For example, for each block, a set of motion information can be available. A set of motion information contains motion information for forward and backward prediction directions. Here forward and backward prediction directions are two prediction directions of a bidirectional prediction mode) [Li: col. 11, line 19-26] based on a first motion information list of the current picture block and a second motion information list of the current picture block (i.e. they correspond to reference picture list 0 (RefPicList0) and reference picture list 1 (RefPicListl) of a current picture) [Li: col. 11, line 27-29], determine first motion information ((i.e. determining the motion information for the current block using the selected motion information derivation mode) [Li: col. 2, line 21-23; Figs. 12-13]; (i.e. For each prediction direction, the motion information must contain a reference index and a motion vector) [Li: col. 11, line 37-38]) based on the first motion information list ((i.e. the video coder may select the first reference in reference list 0 as Ref0) [Li: col. 31, line 54-56]; (i.e. The reference picture may be selected from a first reference picture list (List 0)) [Li: col. 18, line 34-35; Fig. 2]), wherein a first template distortion (i.e. a rate distortion) [Li: col. 19, line 44] between a reference picture block corresponding to the first motion information and the current picture block ((i.e. an amount of distortion (or error) between an encoded block and an original, unencoded block that was encoded to produce the encoded block, as well as a bitrate (that is, a number of bits) used to produce the encoded block) [Li: col. 19, line 9-13]; (i.e. wherein the motion information is based on a first set of reference video data and a second set of reference video data) [Li: col. 45, line 20-22]; (i.e. Residual data represents pixel differences between the original block to be coded and the predictive block) [Li: col. 1, line 52-54]) is less than or equal to a template distortion between a reference picture block corresponding to each motion information in the first motion information list and the current picture block (i.e. derivation unit 49 may determine whether to perform motion derivation in a manner similar to a rate distortion cost selection as is performed for merge candidates in merge mode. In this example, derivation unit 49 may check each motion information derivation mode of a plurality of motion information derivation modes (e.g., a bilateral matching mode, template matching mode, or the like) using a rate distortion cost selection. Derivation unit 49 may further compare the motion information derivation mode having the minimal cost to other PU modes (e.g., intra-prediction modes, a traditional inter-prediction mode, a palette coding mode, or the like). In instances in which the motion derivation mode is the most efficient mode in terms of coding efficiency) [Li: col. 19, line 45-53]; determine second motion information ((i.e. determining the motion information for the current block using the selected motion information derivation mode) [Li: col. 2, line 21-23; Figs. 12-13]; (i.e. For each prediction direction, the motion information must contain a reference index and a motion vector) [Li: col. 11, line 37-38]) based on the second motion information list ((i.e. The video coder may then set Ref1 to a reference picture in the other reference picture list) [Li: col. 31, line 60-61]; (i.e. The reference picture may be selected from a first reference picture list (List 0) or a second reference picture list (List 1), each of which identify one or more reference pictures stored in reference picture memory 64) [Li: col. 18, line 34-38; Fig. 2]), wherein a second template distortion ((i.e. a rate distortion cost selection is performed) [Li: col. 19, line 46-47] ; (i.e. Inter-modes, such as uni-directional prediction) [Li: col. 16, line 50]) between a reference picture block corresponding to the second motion information and the current picture block ((i.e. wherein the motion information is based on a first set of reference video data and a second set of reference video data) [Li: col. 45, line 20-22] ; (i.e. Residual data represents pixel differences between the original block to be coded and the predictive block) [Li: col. 1, line 52-54]) is less than or equal to a template distortion between a reference picture block corresponding to each motion information in the second motion information list and the current picture block (i.e. derivation unit 49 may determine whether to perform motion derivation in a manner similar to a rate distortion cost selection as is performed for merge candidates in merge mode. In this example, derivation unit 49 may check each motion information derivation mode of a plurality of motion information derivation modes (e.g., a bilateral matching mode, template matching mode, or the like) using a rate distortion cost selection. Derivation unit 49 may further compare the motion information derivation mode having the minimal cost to other PU modes (e.g., intra-prediction modes, a traditional inter-prediction mode, a palette coding mode, or the like). In instances in which the motion derivation mode is the most efficient mode in terms of coding efficiency) [Li: col. 19, line 45-53]; and obtain (i.e. obtain) [Li: col. 4, line 52] a reconstructed picture block (i.e. reconstructed video blocks) [Li: Fig. 2] of the current picture block ((i.e. using the reconstructed pixel array. In some examples, such an interpolated picture may be considered as a reference picture or the reconstruction of current frame 100) [Li: col. 27, line 30-33; Fig. 2]; (i.e. to reconstruct the residual block in the pixel domain, e.g., for later use as a reference block. Motion compensation unit 44 may calculate a reference block by adding the residual block to a predictive block of one of the frames of reference picture memory 64. Motion compensation unit 44 may also apply one or more interpolation filters to the reconstructed residual block to calculate sub-integer pixel values for use in motion estimation. Summer 62 adds the reconstructed residual block to the motion compensated prediction block produced by motion compensation unit 44 to produce a reconstructed video block for storage in reference picture memory 64. The reconstructed video block may be used by motion estimation unit 42 and motion compensation unit 44 as a reference block to inter-code a block in a subsequent video frame) [Li: col. 21, line 1-15; Fig. 3] – Note: Fig. 3 illustrates that the reconstructed video block of the inter prediction is generated based on motion information from the derivation unit 75 and/or motion compensation unit 72 combined with the residual blocks (i.e. encoded data of the current block). The reconstructed video block is then stored in the reference picture memory 82) based on the first motion information ((i.e. the motion information for the current block using the selected motion information derivation mode) [Li: col. 2, line 21-23; Figs. 12-13]; (i.e. For each prediction direction, the motion information must contain a reference index and a motion vector) [Li: col. 11, line 37-38]), the second motion information ((i.e. the motion information for the current block using the selected motion information derivation mode) [Li: col. 2, line 21-23; Figs. 12-13]; (i.e. For each prediction direction, the motion information must contain a reference index and a motion vector) [Li: col. 11, line 37-38]), and the encoded data of the current picture block ((i.e. to reconstruct the residual block in the pixel domain, e.g., for later use as a reference block. Motion compensation unit 44 may calculate a reference block by adding the residual block to a predictive block of one of the frames of reference picture memory 64. Motion compensation unit 44 may also apply one or more interpolation filters to the reconstructed residual block to calculate sub-integer pixel values for use in motion estimation. Summer 62 adds the reconstructed residual block to the motion compensated prediction block produced by motion compensation unit 44 to produce a reconstructed video block for storage in reference picture memory 64. The reconstructed video block may be used by motion estimation unit 42 and motion compensation unit 44 as a reference block to inter-code a block in a subsequent video frame) [Li: col. 21, line 1-15; Fig. 3] – Note: Fig. 3 illustrates that the reconstructed video block of the inter prediction is generated based on motion information from the derivation unit 75 and/or ; (i.e. encoded (a "current block") in a picture) [Li: col. 11, line 17-18]).  
Li does not explicitly disclose the following claim limitations (Emphasis added).
A decoding apparatus based on template matching, comprising: an obtaining unit, configured to obtain a prediction direction identifier and encoded data of a current picture block; and a reconstruction unit, configured to: when a value of the prediction direction identifier indicates that the encoded data of the current picture block is obtained by performing a bidirectional prediction on the current picture block based on a first motion information list of the current picture block and a second motion information list of the current picture block, determine first motion information based on the first motion information list, wherein a first template distortion between a reference picture block corresponding to the first motion information and the current picture block is less than or equal to a template distortion between a reference picture block corresponding to each motion information in the first motion information list and the current picture block; determine second motion information based on the second motion information list, wherein a second template distortion between a reference picture block corresponding to the second motion information and the current picture block is less than or equal to a template distortion between a reference picture block corresponding to each motion information in the second motion information list and the current picture block; and obtain a reconstructed picture block of the current picture block based on the first motion information, the second motion information, and the encoded data of the current picture block.     

(i.e. an identifier representing a prediction direction) [Tanizawa: col. 11, line 43] (i.e. FIGS. 8A and 8B are diagrams illustrating examples of the WP parameter information according to the first embodiment. An example of the WP parameter information at the time of P-slice is as illustrated in FIG. 8A, and an example of the WP parameter information at the time of B-slice is as illustrated in FIGS. 8A and 8B. A list number is an identifier representing a prediction direction. The list number has a value of "0" in the case of a single-directional prediction. On the other hand, in the case of a bidirectional prediction, two types of prediction can be used, and accordingly, the list number has two values of "0" and "1". A reference number is a value corresponding to any one of 1 to N represented in the frame memory 206. Since the WP parameter information is maintained for each reference list and reference image, in a case where there are N reference images, 2N pieces of information are necessary at the time of B-slice) [Tanizawa: col. 12, line 22-37; Figs. 8A-8B],
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Li with Tanizawa to program the coding system to encode and decode motion information related the inter prediction.  


Regarding claim 12, Li meets the claim limitations as set forth in claim 11.
Li further meets the claim limitations as follow.
The apparatus according to claim 11 (i.e. destination device) [Li: col. 8, line 7; Fig. 1], wherein the reconstruction unit (i.e. video decoder) [Li: col. 2, line 5; Fig. 3] is further configured to: when the value of the prediction direction identifier indicates that ((i.e. one or more syntax elements, within a sequence parameter set (SPS), a picture parameter set (PPS), or a slice header, that indicate whether motion information derivation is enabled for the current block of video data) [Li: col. 46, line 23-27]; (i.e. syntax elements to determine a prediction mode) [Li: col. 22, line 18-19]; (i.e. For each prediction direction, the motion information must contain a reference index and a motion vector) [Li: col. 11, line 37-38]; (i.e. a motion information derivation mode) [Li: col. 2, line 13; Fig. 12]) the encoded data of the current picture block is obtained ((i.e. obtain an encoded bitstream that contains a plurality of coded pictures) [Li: col. 4, line 52-53]; (i.e. encoded (a "current block") in a picture) [Li: col. 11, line 17-18]; (i.e. An inter-coded block is encoded according to a motion vector that points to a block of reference samples forming the predictive block, and the residual data indicating the difference between the coded block and the predictive block) [Li: col. 1, line 55-58; Figs. 2-3]) by performing (i.e. perform motion compensation for the current block using the derived motion information) [Li: col. 7, line 23-24; Figs. 1, 3] unidirectional prediction on the current picture block ((i.e. Inter-modes, such as uni-directional prediction (P mode)) [Li: col. 16, line 50]; (i.e. MB partition can be further partitioned into sub-blocks, each of which can have a different motion vector in each direction) [Li: col. 11, line 66 – col. 12, line 67]; (i.e. For each prediction direction, the motion information must contain a reference index and a motion vector) [Li: col. 11, line 37-38]) based on the first motion information list of the current picture block ((i.e. the video coder may select the first reference in reference list 0 as Ref0) [Li: col. 31, line 54-56]; (i.e. The reference picture may be selected from a first reference picture list (List 0)) [Li: col. 18, line 34-35; Fig. 2]), obtaining the reconstructed picture block (i.e. reconstructed video blocks) [Li: Fig. 2]  of the current picture block ((i.e. using the reconstructed pixel array. In some examples, such an interpolated picture may be considered as a reference picture or the reconstruction of current frame 100) [Li: col. 27, line 30-33; Fig. 2]; (i.e. to reconstruct the residual block in the pixel domain, e.g., for later use as a reference block. Motion compensation unit 44 may calculate a reference block by adding the residual block to a predictive block of one of the frames of reference picture memory 64. Motion compensation unit 44 may also apply one or more interpolation filters to the reconstructed residual block to calculate sub-integer pixel values for use in motion estimation. Summer 62 adds the reconstructed residual block to the motion compensated prediction block produced by motion compensation unit 44 to produce a reconstructed video block for storage in reference picture memory 64. The reconstructed video block may be used by motion estimation unit 42 and motion compensation unit 44 as a reference block to inter-code a block in a subsequent video frame) [Li: col. 21, line 1-15; Fig. 3] – Note: Fig. 3 illustrates that the reconstructed video block of the inter prediction is generated based on motion information from the derivation unit 75 and/or motion compensation unit 72 combined with the residual blocks (i.e. encoded data of the current block). The reconstructed video block is then stored in the reference picture memory 82) based on the first motion information list ((i.e. the video coder may select the first reference in reference list 0 as Ref0) [Li: col. 31, line 54-56]; (i.e. The reference picture may be selected from a first reference picture list (List 0)) [Li: col. 18, line 34-35; Fig. 2]) and the encoded data of the current picture block ((i.e. to reconstruct the residual block in the pixel domain, e.g., for later use as a reference block. Motion compensation unit 44 may calculate a reference block by adding the residual block to a predictive block of one of the frames of reference picture memory 64. Motion compensation unit 44 may also apply one or more interpolation filters to the reconstructed residual block to calculate sub-integer pixel values for use in motion estimation. Summer 62 adds the reconstructed residual block to the motion compensated prediction block produced by motion compensation unit 44 to produce a reconstructed video block for storage in reference picture memory 64. The reconstructed video block may be used by motion estimation unit 42 and motion compensation unit 44 as a reference block to inter-code a block in a subsequent video frame) [Li: col. 21, line 1-15; Fig. 3]; (i.e. encoded (a "current block") in a picture) [Li: col. 11, line 17-18]); or 
the reconstruction unit (i.e. video decoder) [Li: col. 2, line 5; Fig. 3] is further configured to: when the value of the prediction direction identifier indicates that ((i.e. one or more syntax elements, within a sequence parameter set (SPS), a picture parameter set (PPS), or a slice header, that indicate whether motion information derivation is enabled for the current block of video data) [Li: col. 46, line 23-27]; (i.e. syntax elements to determine a prediction mode) [Li: col. 22, line 18-19] ; (i.e. For each prediction direction, the motion information must contain a reference index and a motion vector) [Li: col. 11, line 37-38]; (i.e. a motion information derivation mode) [Li: col. 2, line 13; Fig. 12]) the encoded data of the current picture block is obtained ((i.e. obtain an encoded bitstream that contains a plurality of coded pictures) [Li: col. 4, line 52-53]; (i.e. encoded (a "current block") in a picture) [Li: col. 11, line 17-18]; (i.e. An inter-coded block is encoded according to a motion vector that points to a block of reference samples forming the predictive block, and the residual data indicating the difference between the coded block and the predictive block) [Li: col. 1, line 56-58; Figs. 2-3]) by performing unidirectional prediction on the current picture block ((i.e. Inter-modes, such as uni-directional prediction (P mode)) [Li: col. 16, line 50]; (i.e. MB partition can be further partitioned into sub-blocks, each of which can have a different motion vector in each direction) [Li: col. 11, line 66 – col. 12, line 67]; (i.e. For each prediction direction, the motion information must contain a reference index and a motion vector) [Li: col. 11, line 37-38]) based on the second motion information list of the current picture block (i.e. The reference picture may be selected from , obtaining (i.e. obtain) [Li: col. 4, line 52; Figs. 9-10] the reconstructed picture block (i.e. reconstructed video blocks) [Li: Fig. 2]  of the current picture block ((i.e. using the reconstructed pixel array. In some examples, such an interpolated picture may be considered as a reference picture or the reconstruction of current frame 100) [Li: col. 27, line 30-33; Fig. 2]; (i.e. to reconstruct the residual block in the pixel domain, e.g., for later use as a reference block. Motion compensation unit 44 may calculate a reference block by adding the residual block to a predictive block of one of the frames of reference picture memory 64. Motion compensation unit 44 may also apply one or more interpolation filters to the reconstructed residual block to calculate sub-integer pixel values for use in motion estimation. Summer 62 adds the reconstructed residual block to the motion compensated prediction block produced by motion compensation unit 44 to produce a reconstructed video block for storage in reference picture memory 64. The reconstructed video block may be used by motion estimation unit 42 and motion compensation unit 44 as a reference block to inter-code a block in a subsequent video frame) [Li: col. 21, line 1-15; Fig. 3] – Note: Fig. 3 illustrates that the reconstructed video block of the inter prediction is generated based on motion information from the derivation unit 75 and/or motion compensation unit 72 combined with the residual blocks (i.e. encoded data of the current block). The reconstructed video block is then stored in the reference picture memory 82) based on the second motion information list and the encoded data of the current picture block ((i.e. The video coder may then set Ref1 to a reference picture in the other reference picture list) [Li: col. 31, line 60-61]; (i.e. The reference picture may be selected from .     
Li does not explicitly disclose the following claim limitations (Emphasis added).
The apparatus according to claim 11, wherein the reconstruction unit is further configured to: when the value of the prediction direction identifier indicates that the encoded data of the current picture block is obtained by performing unidirectional prediction on the current picture block based on the first motion information list of the current picture block, obtaining the reconstructed picture block of the current picture block based on the first motion information list and the encoded data of the current picture block; or 
the reconstruction unit is further configured to:when the value of the prediction direction identifier indicates that the encoded data of the current picture block is obtained by performing unidirectional prediction on the current picture block based on the second motion information list of the current picture block, obtaining the reconstructed picture block of the current picture block based on the second motion information list and the encoded data of the current picture block. 
However, in the same field of endeavor Tanizawa further discloses the claim limitations and the deficient claim limitations, as follows:
when the value of the prediction direction identifier indicates that the encoded data of the current picture block is obtained by performing unidirectional prediction on the current picture block based on the first motion information list of the current picture block (i.e. FIGS. 8A and 8B are diagrams illustrating examples of the WP parameter information according to the first embodiment. An example of the WP parameter information at the time of P-slice is as illustrated in FIG. 8A, and an example of the WP parameter information at the time of B-slice is as illustrated in FIGS. 8A and 8B. A list number is an identifier representing a prediction direction. The list number has a value of "0" in the case of a single-directional prediction. On the other hand, in the case of a bidirectional prediction, two types of prediction can be used, and accordingly, the list number has two values of "0" and "1". A reference number is a value corresponding to any one of 1 to N represented in the frame memory 206. Since the WP parameter information is maintained for each reference list and reference image, in a case where there are N reference images, 2N pieces of information are necessary at the time of B-slice) [Tanizawa: col. 12, line 22-37; Figs. 8A-8B], or when the value of the prediction direction identifier indicates that the encoded data of the current picture block is obtained by performing unidirectional prediction on the current picture block based on the second motion information list of the current picture block (i.e. FIGS. 8A and 8B are diagrams illustrating examples of the WP parameter information according to the first embodiment. An example of the WP parameter information at the time of P-slice is as illustrated in FIG. 8A, and an example of the WP parameter information at the time of B-slice is as illustrated in FIGS. 8A and 8B. A list number is an identifier representing a prediction direction. The list number has a value of "0" in the case of a single-directional prediction. On the other hand, in the case of a bidirectional prediction, two types of prediction can be used, and accordingly, the list number has two values of "0" and "1". A reference number is a value corresponding to any one of 1 to N represented in the frame memory 206. Since the WP parameter information is maintained for each reference list and reference image, in a case where there are N reference images, 2N pieces of information are necessary at the time of B-slice) [Tanizawa: col. 12, line 22-37; Figs. 8A-8B], 
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Li with Tanizawa to program the coding system to encode and decode motion information related the inter prediction.  
Therefore, the combination of Li with Tanizawa will enable the coding system to encode and decode video data properly and efficiency [Li: col. 5, line 45-55]. 

Regarding claim 13, Li meets the claim limitations as set forth in claim 11.
Li further meets the claim limitations as follow.
The apparatus according to claim 11 (i.e. destination device) [Li: col. 8, line 7; Fig. 1], wherein the reconstruction unit (i.e. video decoder) [Li: col. 2, line 5; Fig. 3] is further configured to:when the value of the prediction direction identifier indicates that ((i.e. one or more syntax elements, within a sequence parameter set (SPS), a picture parameter set (PPS), or a slice header, that indicate whether motion information derivation is enabled for the current block of video data) [Li: col. 46, line 23-27]; (i.e. syntax elements to determine a prediction mode) [Li: col. 22, line 18-19]; (i.e. For each prediction direction, the motion information must contain a reference index and a motion vector) [Li: col. 11, line 37-38]; (i.e. a motion information derivation mode) [Li: col. 2, line 13; Fig. 12]) the encoded data of the current picture block is obtained ((i.e. obtain an encoded bitstream that contains a plurality of coded pictures) [Li: col. 4, line 52-53]; (i.e. encoded (a "current block") in a picture) [Li: col. 11, line 17-18]; (i.e. An inter-coded block is encoded according to a motion vector that points to a block of reference samples forming the predictive block, and the residual data indicating the difference between the coded block and the predictive block) [Li: col. 1, line 55-58; Figs. 2-3]) by performing (i.e. perform motion compensation for the current block using the derived motion information) [Li: col. 7, line 23-24; Figs. 1, 3] unidirectional prediction on the current picture block (i.e. Inter-modes, such as uni-directional prediction (P mode)) [Li: col. 16, line 50]; (i.e. MB partition can be further partitioned into sub-blocks, each of which can have a different motion vector in each direction) [Li: col. 11, line 66 – col. 12, line 67]; (i.e. For each prediction direction, the motion information must contain a reference index and a motion vector) [Li: col. 11, line 37-38]) based on the first motion information list of the current picture block or the second motion information list of the current picture block (i.e. The reference picture may be selected from a first reference picture list (List 0) or a second reference picture list (List 1), each of which identify one or more reference pictures stored in reference picture memory) [Li: col. 18, line 34-38; Fig. 2], determining the first motion information ((i.e. determining the motion information for the current block using the selected motion information derivation mode) [Li: col. 2, line 21-23; Figs. 12-13]; (i.e. For each prediction direction, the motion information must contain a reference index and a motion vector) [Li: col. 11, line 37-38]) based on the first motion information list ((i.e. the video coder may select the first reference in reference list 0 as Ref0) [Li: col. 31, line 54-56]; (i.e. The reference picture may be selected from a first reference picture list (List 0)) [Li: col. 18, line 34-35; Fig. 2]); determining the second motion information ((i.e. determining the motion information for the current block using the selected motion information derivation mode) [Li: col. 2, line 21-23; Figs. 12-13]; (i.e. For each prediction direction, the motion information must contain a reference index and a motion vector) [Li: col. 11, line 37-38]) based on the second motion information list ((i.e. The video coder may then set Ref1 to a reference picture in the other reference picture list) [Li: col. 31, line 60-61]; (i.e. The reference picture may be selected from ; and when the first template distortion (i.e. a rate distortion) [Li: col. 19, line 44] is less than or equal to the second template distortion, obtaining the reconstructed picture block of the current picture block based on the first motion information and the encoded data of the current picture block (i.e. derivation unit 49 may determine whether to perform motion derivation in a manner similar to a rate distortion cost selection as is performed for merge candidates in merge mode. In this example, derivation unit 49 may check each motion information derivation mode of a plurality of motion information derivation modes (e.g., a bilateral matching mode, template matching mode, or the like) using a rate distortion cost selection. Derivation unit 49 may further compare the motion information derivation mode having the minimal cost to other PU modes (e.g., intra-prediction modes, a traditional inter-prediction mode, a palette coding mode, or the like). In instances in which the motion derivation mode is the most efficient mode in terms of coding efficiency) [Li: col. 19, line 45-53]; or when the first template distortion (i.e. a rate distortion) [Li: col. 19, line 44] is greater than the second template distortion, obtaining the reconstructed picture block of the current picture block  based on the second motion information ((i.e. The video coder may then perform bilateral matching for all the MV pairs generated from all entries in the initial list, and select the candidate that leads to the minimal matching cost) [Li: col. 37, line 66 – col. 37, line 2]; (i.e. According to some aspects, two starting motion vectors may be selected from the initial list. Each of these two motion vectors are selected (in terms of minimal matching cost) from the entries in two subsets of the initial list. Each sub subset contains motion vectors associated with reference index only to the reference picture list 0 or only to the reference picture list 1) [Li: col. 37, line 34-40] – Note: Li teaches that every two motion information are compared in order to select the motion information with the minimal matching cost.  Hence when the first motion information has a greater distortion cost than the second motion information, then the second motion information is used) and the encoded data of the current picture block (i.e. derivation unit 49 may determine whether to perform motion derivation in a manner similar to a rate distortion cost selection as is performed for merge candidates in merge mode. In this example, derivation unit 49 may check each motion information derivation mode of a plurality of motion information derivation modes (e.g., a bilateral matching mode, template matching mode, or the like) using a rate distortion cost selection. Derivation unit 49 may further compare the motion information derivation mode having the minimal cost to other PU modes (e.g., intra-prediction modes, a traditional inter-prediction mode, a palette coding mode, or the like). In instances in which the motion derivation mode is the most efficient mode in terms of coding efficiency) [Li: col. 19, line 45-53].   
Li does not explicitly disclose the following claim limitations (Emphasis added).
The apparatus according to claim 11, wherein the reconstruction unit is further configured to:when the value of the prediction direction identifier indicates that the encoded data of the current picture block is obtained by performing unidirectional prediction on the current picture block based on the first motion information list of the current picture block or the second motion information list of the current picture block, determining the first motion information based on the first motion information list; determining the second motion information based on the second motion information list; and when the first template distortion is less than or equal to the second template distortion, obtaining the reconstructed picture block of the current picture block based on the first motion information and the encoded data of the current picture block; or when the first template distortion is greater than the second template distortion, obtaining the reconstructed picture block of the current picture block based on the second motion information and the encoded data of the current picture block.  
However, in the same field of endeavor Tanizawa further discloses the claim limitations and the deficient claim limitations, as follows:
when the value of the prediction direction identifier indicates that the encoded data of the current picture block is obtained by performing unidirectional prediction on the current picture block based on the first motion information list of the current picture block or the second motion information list of the current picture block (i.e. FIGS. 8A and 8B are diagrams illustrating examples of the WP parameter information according to the first embodiment. An example of the WP parameter information at the time of P-slice is as illustrated in FIG. 8A, and an example of the WP parameter information at the time of B-slice is as illustrated in FIGS. 8A and 8B. A list number is an identifier representing a prediction direction. The list number has a value of "0" in the case of a single-directional prediction. On the other hand, in the case of a bidirectional prediction, two types of prediction can be used, and accordingly, the list number has two values of "0" and "1". A reference number is a value corresponding to any one of 1 to N represented in the frame memory 206. Since the WP parameter information is maintained for each reference list and reference image, in a case where there are N reference images, 2N pieces of information are necessary at the time of B-slice) [Tanizawa: col. 12, line 22-37; Figs. 8A-8B], determining the first motion information based on the first motion information list (i.e. calculates optimal motion information using a technique such as block matching for finding a block of a minimal error or the like. In the case of a bidirectional prediction, the) [Tanizawa: col. 11, line 8-10; Fig. 1];  
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Li with Tanizawa to program the coding system to encode and decode motion information related the inter prediction.  
Therefore, the combination of Li with Tanizawa will enable the coding system to encode and decode video data properly and efficiency [Li: col. 5, line 45-55]. 

Regarding claim 14, Li meets the claim limitations as set forth in claim 11.
Li further meets the claim limitations as follow.
The apparatus according to claim 11 (i.e. destination device) [Li: col. 8, line 7; Fig. 1], wherein the obtaining unit  (i.e. input interface) [Li: col. 10, line 10; Fig. 1] is configured to: obtain (i.e. obtain syntax elements from the bitstream) [Li: col. 14, line 24; Figs. 1, 3] the prediction direction identifier is obtained (i.e. received syntax elements to determine a prediction mode) [Li: col. 22, line 18-19] only when a reference structure of a frame in which the current picture block ((i.e. For each prediction direction, the motion information must contain a reference index and a motion vector) [Li: col. 11, line 37-38]; (i.e. The reference picture may be selected from a first reference picture list (List 0) or a second reference picture list (List 1), each of which identify one or more reference pictures stored in reference picture memory 64) [Li: col. 18, line 34-38; Fig. 2]) is located is a non-low-delay reference structure (i.e. bidirectional MV derivation cannot be applied in low delay-B case, because two reference pictures with display order before and after a current picture need to be identified and this is not possible in low delay case) [Li: col. 33, line 1-4] – Note: Li discloses that the his bidirectional MV derivation is not possible for the low delay case.  In other words, it works for non-low-delay case).   
Li does not explicitly disclose the following claim limitations (Emphasis added).
The apparatus according to claim 11, wherein the obtaining unit is configured to: obtain the prediction direction identifier only when a reference structure of a frame in which the current picture block is located is a non-low-delay reference structure.    
However, in the same field of endeavor Tanizawa further discloses the claim limitations and the deficient claim limitations, as follows:
obtain the prediction direction identifier (i.e. an identifier representing a prediction direction) [Tanizawa: col. 11, line 43] 
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Li with Tanizawa to program the coding system to encode and decode motion information related the inter prediction.  
Therefore, the combination of Li with Tanizawa will enable the coding system to encode and decode video data properly and efficiency [Li: col. 5, line 45-55]. 

Regarding claim 16, Li meets the claim limitations as follows:
An encoding apparatus (i.e. a source device) [Li: col. 8, line 5; Fig. 1] based on template matching (i.e. template matching based decoder side motion vector derivation (DMVD)) [Li: col. 5, line 19-20; Fig. 8], comprising: a matching unit (i.e. mode select unit) [Li: col. 16, line 56; Fig. 2], configured to determine first motion information ((i.e. determining the motion information for the current block using the selected motion information derivation mode) [Li: col. 2, line 21-23; Figs. 12-13]; (i.e. For each prediction direction, the motion information must contain a reference index and a motion vector) [Li: col. 11, line 37-38]) based on a first motion information list ((i.e. the video coder may select the first reference in reference list 0 as Ref0) [Li: col. 31, line 54-56]; (i.e. The reference picture may be selected from a first reference picture list (List 0)) [Li: col. 18, line 34-35; Fig. 2]) of a current picture block (i.e. determining the motion information for the current block using the selected motion information derivation mode) [Li: col. 2, line 21-23; Figs. 12-13], wherein a first template distortion (i.e. a rate distortion) [Li: col. 19, line 44] between a reference picture block corresponding to the first motion information and the current picture block ((i.e. an amount of distortion (or error) between an encoded block and an original, unencoded block that was encoded to produce the encoded block, as well as a bitrate (that is, a number of bits) used to produce the encoded block) [Li: col. 19, line 9-13]; (i.e. wherein the motion information is based on a first set of reference video data and a second set of reference video data) [Li: col. 45, line 20-22]; (i.e. Residual data represents pixel differences between the original block to be coded and the predictive block) [Li: col. 1, line 52-54]) is less than or equal to a template distortion between a reference picture block corresponding to each motion information in the first motion information list and the current picture block (i.e. derivation unit 49 may determine whether to perform motion derivation in a manner similar to a rate distortion cost selection as is performed for merge candidates in merge mode. In this example, derivation unit 49 may check each motion information derivation mode of a plurality of motion information derivation modes (e.g., a bilateral matching mode, template matching mode, or the like) using a rate distortion cost selection. Derivation unit 49 may further compare the motion information derivation mode having the minimal cost to other PU modes (e.g., intra-prediction modes, a traditional inter-prediction mode, a palette coding mode, or the like). In instances in which the motion derivation mode is the most efficient mode in terms of coding efficiency) [Li: col. 19, line 45-53]; and determine second motion information ((i.e. determining the motion information for the current block using the selected motion information derivation mode) [Li: col. 2, line 21-23; Figs. 12-13]; (i.e. For each prediction direction, the motion information must contain a reference index and a motion vector) [Li: col. 11, line 37-38]) based on a second motion information list of the current picture block ((i.e. The video coder may then set Ref1 to a reference picture in the other reference picture list) [Li: col. 31, line 60-61]; (i.e. The reference picture may be selected from , wherein a second template distortion (i.e. a rate distortion) [Li: col. 19, line 44] between a reference picture block corresponding to the second motion information and the current picture block ((i.e. an amount of distortion (or error) between an encoded block and an original, unencoded block that was encoded to produce the encoded block, as well as a bitrate (that is, a number of bits) used to produce the encoded block) [Li: col. 19, line 9-13]; (i.e. wherein the motion information is based on a first set of reference video data and a second set of reference video data) [Li: col. 45, line 20-22]; (i.e. Residual data represents pixel differences between the original block to be coded and the predictive block) [Li: col. 1, line 52-54]) is less than or equal to a template distortion between a reference picture block corresponding to each motion information in the second motion information list and the current picture block (i.e. derivation unit 49 may determine whether to perform motion derivation in a manner similar to a rate distortion cost selection as is performed for merge candidates in merge mode. In this example, derivation unit 49 may check each motion information derivation mode of a plurality of motion information derivation modes (e.g., a bilateral matching mode, template matching mode, or the like) using a rate distortion cost selection. Derivation unit 49 may further compare the motion information derivation mode having the minimal cost to other PU modes (e.g., intra-prediction modes, a traditional inter-prediction mode, a palette coding mode, or the like). In instances in which the motion derivation mode is the most efficient mode in terms of coding efficiency) [Li: col. 19, line 45-53]; a determining unit ((i.e. motion compensation unit 44, motion estimation unit 42) [Li: col. 16, line 59-60]; (i.e. motion estimation unit 42 and motion compensation unit 44 may be functionally integrated, in some examples) [Li: col. 16, line 44-46]), configured to determine (i.e. the video coder may search for a best match for template 124 in a region of reference pictures 126 identified by the candidate motion vector. Upon determining a best match, the video coder may determine a displacement between template 124 and the determined based match. The video coder may designate the displacement as a derived motion vector for prediction target 122) [Li: col. 45, line 20-22], based on the first motion information and the second motion information (i.e. The information used to identify the reference picture may be referred to as motion information. For example, for each block, a set of motion information can be available. A set of motion information contains motion information for forward and backward prediction directions. Here forward and backward prediction directions are two prediction directions of a bidirectional prediction mode) [Li: col. 11, line 19-26], a bidirectional rate distortion cost ((i.e. a rate distortion cost selection is performed) [Li: col. 19, line 46-47]; (i.e. apply the bidirectional motion vector derivation techniques as a motion information derivation mode) [Li: col. 30, line 50-52; Figs. 9-10]; (i.e. In this example, derivation unit 49 may check each motion information derivation mode of a plurality of motion information derivation modes (e.g., a bilateral matching mode, template matching mode, or the like) using a rate distortion cost selection. Derivation unit 49 may further compare the motion information derivation mode having the minimal cost to other PU modes (e.g., intra-prediction modes, a traditional inter-prediction mode, a palette coding mode, or the like). In instances in which the motion derivation mode is the most efficient mode in terms of coding efficiency) [Li: col. 19, line 48-53]) of bidirectional prediction (i.e. According to aspects of this disclosure, the video coder may apply the bidirectional motion vector derivation techniques as a motion information derivation mode. In some examples, the video coder may apply the techniques shown in FIG. 9 using one or more motion vectors from a candidate list of motion vectors) [Li: col. 30, line 50-55; Figs. 9-10] corresponding to bidirectional motion information (i.e. The video coder may select the final MV0 and MV1 pair as the pair that minimizes the matching cost between the block pair pointed by MV0 and MV1 (e.g., as described above with respect to FIG. 10).) [Li: col. 31, line 31-34 – Li discusses the rate distortion cost using two motion vectors, i.e. the bidirectional rate distortion cost], a first rate distortion cost (i.e. a rate distortion cost selection is performed) [Li: col. 19, line 46-47], a first rate distortion cost (i.e. a rate distortion cost selection is performed) [Li: col. 19, line 46-47] of unidirectional prediction corresponding to the first motion information ((i.e. Inter-modes, such as uni-directional prediction (P mode)) [Li: col. 16, line 50]; (i.e. MB partition can be further partitioned into sub-blocks, each of which can have a different motion vector in each direction) [Li: col. 11, line 66 – col. 12, line 67]; (i.e. For each prediction direction, the motion information must contain a reference index and a motion vector) [Li: col. 11, line 37-38]), and a second rate distortion cost (i.e. a rate distortion cost selection is performed) [Li: col. 19, line 46-47] of a unidirectional prediction corresponding to the second motion information ((i.e. Inter-modes, such as uni-directional prediction (P mode)) [Li: col. 16, line 50]; (i.e. MB partition can be further partitioned into sub-blocks, each of which can have a different motion vector in each direction) [Li: col. 11, line 66 – col. 12, line 67]; (i.e. For each prediction direction, the motion information must contain a reference index and a motion vector) [Li: col. 11, line 37-38]), wherein the bidirectional motion information (i.e. A set of motion information contains motion information for forward and backward prediction directions.) [Li: col. 11, line 22-23] comprises the first motion information and the second motion information (i.e. A set of motion information contains motion information for forward and backward prediction directions. Here forward and backward prediction directions are two prediction directions of a bidirectional prediction mode) [Li: col. 11, line 22-26]; anda prediction unit ((i.e. motion compensation unit 44) [Li: col. 16, line 59]; (i.e. Motion compensation, performed by motion compensation unit 44, may involve fetching or generating the predictive block based on the motion vector determined by motion estimation unit 42) [Li: col. 18, line 41-44]), configured to: when the bidirectional rate distortion cost ((i.e. a rate distortion cost selection is performed) [Li: col. 19, line 46-47]; (i.e. apply the bidirectional motion vector derivation techniques as a motion information derivation mode) [Li: col. 30, line 50-52; Figs. 9-10]) is less than or equal to a smaller one of the first rate distortion cost and the second rate distortion cost (i.e. derivation unit 49 may check each motion information derivation mode of a plurality of motion information derivation modes (e.g., a bilateral matching mode, template matching mode, or the like) using a rate distortion cost selection. Derivation unit 49 may further compare the motion information derivation mode having the minimal cost to other PU modes (e.g., intra-prediction modes, a traditional inter-prediction mode, a palette coding mode, or the like). In instances in which the motion derivation mode is the most efficient mode in terms of coding efficiency) [Li: col. 19, line 48-53], performing (i.e. perform motion compensation for the current block using the derived motion information) [Li: col. 7, line 23-24; Figs. 1, 3] the bidirectional prediction ((i.e. According to aspects of this disclosure, the video coder may apply the bidirectional motion vector derivation techniques as a motion information derivation mode. In some examples, the video coder may apply the techniques shown in FIG. 9 using one or more motion vectors from a candidate list of motion vectors) [Li: col. 30, line 50-55; Figs. 9-10]; (i.e. bidirectional motion derivation and template matching based motion derivation may be used in an adaptive manner at the decoder side) [Li: col. 33, line 51-54]; (i.e. As an example, a motion information derivation process associated with a motion information derivation mode (e.g., an extended bilateral matching mode, a template matching mode, or any other mode) may include three steps, though the third step may be conditionally performed based on slice type, temporal level, block type, block size, or syntax defined in the bitstream) [Li: col. 40, line 29-35]) on the current picture block (i.e. The information used to identify the reference picture may be referred to as motion information. For example, for each block, a set of motion information can be available. A set of motion information contains motion information for forward and backward prediction directions. Here forward and backward prediction directions are two prediction directions of a bidirectional prediction mode) [Li: col. 11, line 19-26] based on the first motion information and the second motion information (i.e. For each pair of candidates that are already in the candidate list and have necessary motion information, bidirectional combined motion vector candidates are derived by a combination of the motion vector of the first candidate referring to a picture in the list 0 and the motion vector of a second candidate referring to a picture in the list 1) [Li: col. 25, line 36-41; Figs. 9-10; Please also refer to col. 19, line 41-53], to obtain (i.e. obtain) [Li: col. 4, line 52; Figs. 9-10] bidirectional bitstream data of the current picture block ((i.e. According to aspects of this disclosure, the video coder may apply the bidirectional motion vector derivation techniques as a motion information derivation mode. In some examples, the video coder may apply the techniques shown in FIG. 9 using one or more motion vectors from a candidate list of motion vectors. For example, the video coder may be configured to determine one or more candidate motion vectors using any combination of techniques described herein) [Li: col. 30, line 50-58; Figs. 9-10]; (i.e. motion vector may coded in a bitstream within an SPS, PPS, or slice header. In some instances, an index the search algorithm that is used for searching the sub-block level motion vector may be coded in the bitstream within an SPS, PPS, or slice header) [Li: col. 35, line 33-37]; (i.e. decodes the bitstream to generate quantized coefficients, motion vectors or intra-prediction mode indicators, and other syntax elements) [Li: col. 21, line 58-60] ; (i.e. FIG. 9 is a conceptual diagram illustrating an example of mirror based bidirectional motion vector derivation in DMVD) [Li: col. 5, line 21-23]), wherein the bidirectional bitstream data comprises bitstream data ((i.e. Video encoder 20 may output a bitstream that includes a sequence of bits that forms a representation of coded pictures and associated data.) [Li: col. 11, line 4-6]; (i.e. As an example, a motion information derivation process associated with a motion information derivation mode (e.g., an extended bilateral matching mode, a template matching mode, or any other mode) may include three steps, though the third step may be conditionally performed based on slice type, temporal level, block type, block size, or syntax defined in the bitstream) [Li: col. 40, line 29-35]; (i.e. bidirectional motion derivation and template matching based motion derivation may be used in an adaptive manner at the decoder side) [Li: col. 33, line 51-54]) carrying a prediction direction identifier ((i.e. Video encoder 20 may output a bitstream that includes a sequence of bits that forms a representation of coded pictures and associated data) [Li: col. 11, line 4-6]; (i.e. Picture order count (POC) is widely used in video coding standards to identify a display order of a picture. Although there are cases two pictures within one coded video sequence may have the same POC value, it typically doesn't happen within a coded video sequence. When multiple coded video sequences are present in a bitstream, pictures with a same value of POC may be closer to each other in terms of decoding order. POC values of pictures are typically used for reference picture list construction, derivation of reference picture set as in HEVC and motion vector scaling.) [Li: col. 11, line 45-55]), and a value of the prediction direction identifier indicates that ((i.e. one or more syntax elements, within a sequence parameter set (SPS), a picture parameter set (PPS), or a slice header, that indicate whether motion information derivation is enabled for the current block of video data) [Li: col. 46, line 23-27]; (i.e. syntax elements to determine a prediction mode) [Li: col. 22, line 18-19]; (i.e. a motion information derivation mode) [Li: col. 2, line 13; Fig. 12]; (i.e. For each prediction direction, the motion information must contain a reference index and a motion vector) [Li: col. 11, line 37-38]) encoded data of the current picture block is obtained ((i.e. obtain an encoded bitstream that contains a plurality of coded pictures) [Li: col. 4, line 52-53]; (i.e. encoded (a "current block") in a picture) [Li: col. 11, line 17-18]; (i.e. Spatial or temporal prediction results in a predictive block for a block to be coded. Residual data represents pixel differences between the original block to be coded and the predictive block. An inter-coded block is encoded according to a motion vector that points to a block of reference samples forming the predictive block, and the residual data indicating the difference between the coded block and the predictive block) [Li: col. 1, line 51-58; Figs. 2-3]) by performing (i.e. perform motion compensation for the current block using the derived motion information) [Li: col. 7, line 23-24; Figs. 1, 3] a bidirectional prediction on the current picture block ((i.e. According to aspects of this disclosure, the video coder may apply the bidirectional motion vector derivation techniques as a motion information derivation mode. In some examples, the video coder may apply the techniques shown in FIG. 9 using one or more motion vectors from a candidate list of motion vectors) [Li: col. 30, line 50-55; Figs. 9-10]; (i.e. bidirectional motion derivation and template matching based motion derivation may be used in an adaptive manner) [Li: col. 33, line 51-54]; (i.e. As an example, a motion information derivation process associated with a motion information derivation mode (e.g., an extended bilateral matching mode, a template matching mode, or any other mode) may include three steps, though the third step may be conditionally performed based on slice type, temporal level, block type, block size, or syntax defined in the bitstream) [Li: col. 40, line 29-35]) based on the first motion information list and the second motion information list (i.e. they correspond to reference picture list 0 (RefPicList0) and reference picture list 1 (RefPicListl) of a current picture) [Li: col. 11, line 27-29]. 
Li does not explicitly disclose the following claim limitations (Emphasis added).
An encoding apparatus based on template matching, comprising: a matching unit, configured to determine first motion information based on a first motion information list of a current picture block, wherein a first template distortion between a reference picture block corresponding to the first motion information and the current picture block is less than or equal to a template distortion between a reference picture block corresponding to each motion information in the first motion information list and the current picture block; and determine second motion information based on a second motion information list of the current picture block, wherein a second template distortion between a reference picture block corresponding to the second motion information and the current picture block is less than or equal to a template distortion between a reference picture block corresponding to each motion information in the second motion information list and the current picture block; a determining unit, configured to determine, based on the first motion information and the second motion information, a bidirectional rate distortion cost of bidirectional prediction corresponding to bidirectional motion information, a first rate distortion cost of a unidirectional prediction corresponding to the first motion information, and a second rate distortion cost of a unidirectional prediction corresponding to the second motion information, wherein the bidirectional motion information comprises the first motion information and the second motion information; and a prediction unit, configured to: when the bidirectional rate distortion cost is less than or equal to the smaller one of the first rate distortion cost and the second rate distortion cost, perform a bidirectional prediction on the current picture block based on the first motion information and the second motion information, to obtain bidirectional bitstream data of the current picture block, wherein the bidirectional bitstream data comprises bitstream data carrying a prediction direction identifier, and a value of the prediction direction identifier indicates that encoded data of the current picture 104block is obtained by performing a bidirectional prediction on the current picture block based on the first motion information list and the second motion information list.       
However, in the same field of endeavor Tanizawa further discloses the claim limitations and the deficient claim limitations, as follows:
(i.e. an identifier representing a prediction direction) [Tanizawa: col. 11, line 43], and a value of the prediction direction identifier indicates that encoded data of the current picture block is obtained by performing a bidirectional prediction on the current picture block based on the first motion information list and the second motion information list (i.e. FIGS. 8A and 8B are diagrams illustrating examples of the WP parameter information according to the first embodiment. An example of the WP parameter information at the time of P-slice is as illustrated in FIG. 8A, and an example of the WP parameter information at the time of B-slice is as illustrated in FIGS. 8A and 8B. A list number is an identifier representing a prediction direction. The list number has a value of "0" in the case of a single-directional prediction. On the other hand, in the case of a bidirectional prediction, two types of prediction can be used, and accordingly, the list number has two values of "0" and "1". A reference number is a value corresponding to any one of 1 to N represented in the frame memory 206. Since the WP parameter information is maintained for each reference list and reference image, in a case where there are N reference images, 2N pieces of information are necessary at the time of B-slice) [Tanizawa: col. 12, line 22-37; Figs. 8A-8B].
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Li with Tanizawa to program the coding system to encode and decode motion information related the inter prediction.  


Regarding claim 17, Li meets the claim limitations as set forth in claim 16.
Li further meets the claim limitations as follow.
The apparatus according to claim 16 (i.e. destination device) [Li: col. 8, line 7; Fig. 1], wherein the prediction unit ((i.e. motion compensation unit 44) [Li: col. 16, line 59]; (i.e. Motion compensation, performed by motion compensation unit 44, may involve fetching or generating the predictive block based on the motion vector determined by motion estimation unit 42) [Li: col. 18, line 41-44]) is configured to:when the bidirectional rate distortion cost ((i.e. a rate distortion cost selection is performed) [Li: col. 19, line 46-47]; (i.e. apply the bidirectional motion vector derivation techniques as a motion information derivation mode) [Li: col. 30, line 50-52; Figs. 9-10]) is greater than a smaller one of the first rate distortion cost and the second rate distortion cost and the first rate distortion cost is less than or equal to the second rate distortion cost, perform the unidirectional prediction on the current picture block based on the first motion information ((i.e. derivation unit 49 may determine whether to perform motion derivation in a manner similar to a rate distortion cost selection as is performed for merge candidates in merge mode. In this example, derivation unit 49 may check each motion information derivation mode of a plurality of motion information derivation modes (e.g., a bilateral matching mode, template matching mode, or the like) using a rate distortion cost selection. Derivation unit 49 may further compare the motion information derivation mode having the minimal cost to other PU modes (e.g., intra-prediction modes, a traditional inter-prediction mode, a palette coding mode, or the like). In instances in which the motion derivation mode is the most efficient mode in terms of coding efficiency) [Li: col. 19, line 45-53] – Note: Li discloses that his coding system selects the prediction with the minimal cost; therefore his coding system will select the smaller one among the first rate distortion cost and the second rate distortion cost.  As a result, when the first rate distortion cost is less than the second rate distortion cost, his coding system selects the unidirectional prediction associated with the first rate distortion cost), to obtain first bitstream data of the current picture block ((i.e. obtain an encoded bitstream that contains a plurality of coded pictures) [Li: col. 4, line 52-53]; (i.e. encoded (a "current block") in a picture) [Li: col. 11, line 17-18]; (i.e. Spatial or temporal prediction results in a predictive block for a block to be coded. Residual data represents pixel differences between the original block to be coded and the predictive block. An inter-coded block is encoded according to a motion vector that points to a block of reference samples forming the predictive block, and the residual data indicating the difference between the coded block and the predictive block) [Li: col. 1, line 51-58; Figs. 2-3]), wherein the first bitstream data (i.e. obtain an encoded bitstream that contains a plurality of coded pictures) [Li: col. 4, line 52-53] comprises bitstream data carrying a prediction direction identifier ((i.e. obtain an encoded bitstream that contains a plurality of coded pictures) [Li: col. 4, line 52-53]; (i.e. received syntax elements to determine a prediction mode) [Li: col. 22, line 18-19]), and a value of the prediction direction identifier indicates that ((i.e. one or more syntax elements, within a sequence parameter set (SPS), a picture parameter set (PPS), or a slice header, that indicate whether motion information derivation is enabled for the current block of video data) [Li: col. 46, line 23-27]; (i.e. one or more syntax elements, within a sequence parameter set (SPS), a picture parameter set (PPS), or a slice header, that indicate whether motion information derivation is enabled for the current block of video data) [Li: col. 46, line 23-27]) encoded data of the current picture block is obtained ((i.e. obtain an encoded bitstream that contains a plurality of coded pictures) [Li: col. 4, line 52-53]; (i.e. encoded (a "current block") in a picture) [Li: col. 11, line 17-18]; (i.e. Spatial or temporal prediction results in a predictive block for a block to be coded. Residual data represents pixel differences between the original block to be coded and the predictive block. An inter-coded block is encoded according to a motion vector that points to a block of reference samples forming the predictive block, and the residual data indicating the difference between the coded block and the predictive block) [Li: col. 1, line 51-58; Figs. 2-3]) by performing the unidirectional prediction on the current picture block ((i.e. Inter-modes, such as uni-directional prediction (P mode)) [Li: col. 16, line 50]; (i.e. MB partition can be further partitioned into sub-blocks, each of which can have a different motion vector in each direction) [Li: col. 11, line 66 – col. 12, line 67]; (i.e. For each prediction direction, the motion information must contain a reference index and a motion vector) [Li: col. 11, line 37-38]) based on the first motion information list ((i.e. the video coder may select the first reference in reference list 0 as Ref0) [Li: col. 31, line 54-56]; (i.e. The reference picture may be selected from a first reference picture list (List 0)) [Li: col. 18, line 34-35; Fig. 2]); or when the bidirectional rate distortion cost ((i.e. a rate distortion cost selection is performed) [Li: col. 19, line 46-47]; (i.e. apply the bidirectional motion vector derivation techniques as a motion information derivation mode) [Li: col. 30, line 50-52; Figs. 9-10]) is greater than a smaller one of the first rate 100distortion cost and the second rate distortion cost and the first rate distortion cost is greater than the second rate distortion cost, perform the unidirectional prediction on the current picture block based on the second motion information ((i.e. derivation unit 49 may determine whether to perform motion derivation in a manner similar to a rate distortion cost selection as is performed for merge candidates in merge mode. In this example, derivation unit 49 may check each motion information derivation mode of a plurality of motion information derivation modes (e.g., a bilateral matching mode, template matching mode, or the like) using a rate distortion cost selection. Derivation unit 49 may further compare the motion information derivation mode having the minimal cost to other PU modes (e.g., intra-prediction modes, a traditional inter-prediction mode, a palette coding mode, or the like). In instances in which the motion derivation mode is the most efficient mode in terms of coding efficiency) [Li: col. 19, line 45-53] – Note: Li discloses that his coding system selects the prediction with the minimal cost; therefore his coding system will select the smaller one among the first rate distortion cost and the second rate distortion cost.  As a result, when the first rate distortion cost is less than the second rate distortion cost, his coding system selects the unidirectional prediction associated with the first rate distortion cost), to obtain second bitstream data of the current picture block ((i.e. obtain an encoded bitstream that contains a plurality of coded pictures) [Li: col. 4, line 52-53]; (i.e. encoded (a "current block") in a picture) [Li: col. 11, line 17-18]; (i.e. Spatial or temporal prediction results in a predictive block for a block to be coded. Residual data represents pixel differences between the original block to be coded and the predictive block. An inter-coded block is encoded according to a motion vector that points to a block of reference samples forming the predictive block, and the residual data indicating the difference between the coded block and the predictive block) [Li: col. 1, line 51-58; Figs. 2-3]), wherein the second bitstream data (i.e. obtain an encoded bitstream that contains a plurality of coded pictures) [Li: col. 4, line 52-53] comprises bitstream data carrying a prediction direction identifier ((i.e. obtain an encoded bitstream that contains a plurality of coded pictures) [Li: col. 4, line 52-53]; (i.e. received syntax elements to determine a prediction mode) [Li: col. 22, line 18-19]), and a value of the prediction direction identifier indicates that encoded data of the current picture block is obtained ((i.e. one or more syntax elements, within a sequence parameter set (SPS), a picture parameter set (PPS), or a slice header, that indicate whether motion information derivation is enabled for the current block of video data) [Li: col. 46, line 23-27]; (i.e. one or more syntax elements, within a sequence parameter set (SPS), a picture parameter set (PPS), or a slice header, that indicate whether motion information derivation is enabled for the current block of video data) [Li: col. 46, line 23-27]) by performing the unidirectional prediction on the current picture block ((i.e. Inter-modes, such as uni-directional prediction (P mode)) [Li: col. 16, line 50]; (i.e. MB partition can be further partitioned into sub-blocks, each of which can have a different motion vector in each direction) [Li: col. 11, line 66 – col. 12, line 67]; (i.e. For each prediction direction, the motion information must contain a reference index and a motion vector) [Li: col. 11, line 37-38]) based on the second motion information list ((i.e. The video coder may then set Ref1 to a reference picture in the other reference picture list) [Li: col. 31, line 60-61]; (i.e. The reference picture may be selected from .   
Li does not explicitly disclose the following claim limitations (Emphasis added).
The apparatus according to claim 16, wherein the prediction unit is further configured to:when the bidirectional rate distortion cost is greater than a smaller one of the first rate distortion cost and the second rate distortion cost and the first rate distortion cost is less than or equal to the second rate distortion cost, perform the unidirectional prediction on the current picture block based on the first motion information, to obtain first bitstream data of the current picture block, wherein the first bitstream data comprises bitstream data carrying a prediction direction identifier, and a value of the prediction direction identifier indicates that encoded data of the current picture block is obtained by performing the unidirectional prediction on the current picture block based on the first motion information list; or 
when the bidirectional rate distortion cost is greater than a smaller one of the first rate 100distortion cost and the second rate distortion cost and the first rate distortion cost is greater than the second rate distortion cost, perform the unidirectional prediction on the current picture block based on the second motion information, to obtain second bitstream data of the current picture block, wherein the second bitstream data comprises bitstream data carrying a prediction direction identifier, and a value of the prediction direction identifier indicates that encoded data of the current picture block is obtained by performing the unidirectional prediction on the current picture block based on the second motion information list.    
However, in the same field of endeavor Tanizawa further discloses the claim limitations and the deficient claim limitations, as follows:
(i.e. an identifier representing a prediction direction) [Tanizawa: col. 11, line 43], and a value of the prediction direction identifier indicates that encoded data of the current picture block is obtained by performing the unidirectional prediction on the current picture block based on the first motion information list (i.e. FIGS. 8A and 8B are diagrams illustrating examples of the WP parameter information according to the first embodiment. An example of the WP parameter information at the time of P-slice is as illustrated in FIG. 8A, and an example of the WP parameter information at the time of B-slice is as illustrated in FIGS. 8A and 8B. A list number is an identifier representing a prediction direction. The list number has a value of "0" in the case of a single-directional prediction. On the other hand, in the case of a bidirectional prediction, two types of prediction can be used, and accordingly, the list number has two values of "0" and "1". A reference number is a value corresponding to any one of 1 to N represented in the frame memory 206. Since the WP parameter information is maintained for each reference list and reference image, in a case where there are N reference images, 2N pieces of information are necessary at the time of B-slice) [Tanizawa: col. 12, line 22-37; Figs. 8A-8B]; or (i.e. an identifier representing a prediction direction) [Tanizawa: col. 11, line 43], and a value of the prediction direction identifier indicates that encoded data of the current picture block is obtained by performing the unidirectional prediction on the current picture block based on the second motion information list (i.e. FIGS. 8A and 8B are diagrams illustrating examples of the WP parameter information according to the first embodiment. An example of the WP parameter information at the time of P-slice is as illustrated in FIG. 8A, and an example of the WP parameter information at the time of B-slice is as illustrated in FIGS. 8A and 8B. A list number is an identifier representing a prediction direction. The list number has a value of "0" in the case of a single-directional prediction. On the other hand, in the case of a bidirectional prediction, two types of prediction can be used, and accordingly, the list number has two values of "0" and "1". A reference number is a value corresponding to any one of 1 to N represented in the frame memory 206. Since the WP parameter information is maintained for each reference list and reference image, in a case where there are N reference images, 2N pieces of information are necessary at the time of B-slice) [Tanizawa: col. 12, line 22-37; Figs. 8A-8B.   
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Li with Tanizawa to program the coding system to encode and decode motion information related the inter prediction.  
Therefore, the combination of Li with Tanizawa will enable the coding system to encode and decode video data properly and efficiency [Li: col. 5, line 45-55]. 

Regarding claim 18, Li meets the claim limitations as set forth in claim 16.
Li further meets the claim limitations as follow.
The apparatus according to claim 16 (i.e. destination device) [Li: col. 8, line 7; Fig. 1], wherein the determining unit ((i.e. motion compensation unit 44, motion estimation unit 42) [Li: col. 16, line 59-60]; (i.e. motion estimation unit 42 and motion compensation unit 44 may be functionally integrated, in some examples) [Li: col. 16, line 44-46]) is configured to: determine the bidirectional rate distortion cost ((i.e. a rate distortion cost selection is performed) [Li: col. 19, line 46-47]; (i.e. apply the bidirectional motion vector derivation techniques as a motion information derivation mode) [Li: col. 30, line 50-52; Figs. 9-10]), the first rate distortion cost ((i.e. a rate distortion cost) [Li: col. 19, line 46]; (i.e. Inter-modes, such as uni-directional prediction) [Li: col. 16, line 50]), and the second rate distortion cost ((i.e. a rate distortion cost) [Li: col. 19, line 46]; (i.e. Inter-modes, such as uni-directional prediction) [Li: col. 16, line 50]) based on the first motion information and the second motion information  (i.e. For each pair of candidates that are already in the candidate list and have necessary motion information, bidirectional combined motion vector candidates are derived by a combination of the motion vector of the first candidate referring to a picture in the list 0 and the motion vector of a second candidate referring to a picture in the list 1) [Li: col. 25, line 36-41; Figs. 9-10; Please also refer to col. 19, line 41-53], to obtain (i.e. obtain) [Li: col. 4, line 52; Figs. 9-10] only when a reference structure of a frame in which the current picture block ((i.e. For each prediction direction, the motion information must contain a reference index and a motion vector) [Li: col. 11, line 37-38]; (i.e. The reference picture may be selected from a first reference picture list (List 0) or a second reference picture list (List 1), each of which identify one or more reference pictures stored in reference picture memory 64) [Li: col. 18, line 34-38; Fig. 2]) is located is a non-low-delay reference structure (i.e. bidirectional MV derivation cannot be applied in low delay-B case, because two reference pictures with display order before and after a current picture need to be identified and this is not possible in low delay case) [Li: col. 33, line 1-4] – Note: Li discloses that the his bidirectional MV derivation is not possible for the low delay case.  In other words, it works for non-low-delay case).

Regarding claim 19, Li meets the claim limitations as set forth in claim 18.
Li further meets the claim limitations as follow.
The apparatus according to claim 16 (i.e. destination device) [Li: col. 8, line 7; Fig. 1], wherein the prediction unit ((i.e. motion compensation unit 44) [Li: col. 16, line 59]; (i.e. Motion compensation, performed by motion compensation unit 44, may involve fetching or generating the predictive block based on the motion vector determined by motion estimation unit 42) [Li: col. 18, line 41-44]) is configured to:when the bidirectional rate distortion cost ((i.e. a rate distortion cost selection is performed) [Li: col. 19, line 46-47]; (i.e. apply the bidirectional motion vector derivation techniques as a motion information derivation mode) [Li: col. 30, line 50-52; Figs. 9-10]) is greater than the smaller one of the first rate distortion cost and the second rate distortion cost and the first template distortion is less than or equal to the second template distortion, performing the unidirectional prediction on the current picture block based on the first motion information ((i.e. derivation unit 49 may determine whether to perform motion derivation in a manner similar to a rate distortion cost selection as is performed for merge candidates in merge mode. In this example, derivation unit 49 may check each motion information derivation mode of a plurality of motion information derivation modes (e.g., a bilateral matching mode, template matching mode, or the like) using a rate distortion cost selection. Derivation unit 49 may further compare the motion information derivation mode having the minimal cost to other PU modes (e.g., intra-prediction modes, a traditional inter-prediction mode, a palette coding mode, or the like). In instances in which the motion derivation mode is the most efficient mode in terms of coding efficiency) [Li: col. 19, line 45-53] – Note: Li discloses that his coding system selects the prediction with the minimal cost; therefore his coding system will select the smaller one among the first rate distortion cost and the second rate distortion cost.  As a result, when the first rate distortion cost is less than the second rate distortion cost, his coding system selects the unidirectional prediction associated with the first rate distortion cost), to obtain first unidirectional bitstream data of the current picture block ((i.e. obtain an encoded bitstream that contains a plurality of coded pictures) [Li: col. 4, line 52-53]; (i.e. Inter-modes, such as uni-directional prediction (P mode)) [Li: col. 16, line 50]; (i.e. MB partition can be further partitioned into sub-blocks, each of which can have a different motion vector in each direction) [Li: col. 11, line 66 – col. 12, line 67]; (i.e. For each prediction direction, the motion information must contain a reference index and a motion vector) [Li: col. 11, line 37-38]), wherein the first unidirectional bitstream data comprises bitstream data ((i.e. obtain an encoded bitstream that contains a plurality of coded pictures) [Li: col. 4, line 52-53]; (i.e. Inter-modes, such as uni-directional prediction (P mode)) [Li: col. 16, line 50]; (i.e. MB partition can be further partitioned into sub-blocks, each of which can have a different motion vector in each direction) [Li: col. 11, line 66 – col. 12, line 67]; (i.e. For each prediction direction, the motion information must contain a reference index and a motion vector) [Li: col. 11, line 37-38]) carrying a prediction direction identifier  ((i.e. obtain an encoded bitstream that contains a plurality of coded pictures) [Li: col. 4, line 52-53]; (i.e. received syntax elements to determine a prediction mode) [Li: col. 22, line 18-19]), and a value of the prediction direction identifier indicates that the encoded data of the current picture block is obtained ((i.e. one or more syntax elements, within a sequence parameter set (SPS), a picture parameter set (PPS), or a slice header, that indicate whether motion information derivation is enabled for the current block of video data) [Li: col. 46, line 23-27]; (i.e. one or more syntax elements, within a sequence parameter set (SPS), a picture parameter set (PPS), or a slice header, that indicate whether motion information derivation is enabled for the current block of video data) [Li: col. 46, line 23-27]) by performing unidirectional prediction on the current picture block ((i.e. Inter-modes, such as uni-directional prediction (P mode)) [Li: col. 16, line 50]; (i.e. MB partition can be further partitioned into sub-blocks, each of which can have a different motion vector in each direction) [Li: col. 11, line 66 – col. 12, line 67]; (i.e. For each prediction direction, the motion information must contain a reference index and a motion vector) [Li: col. 11, line 37-38]) based on the first motion information list or the second motion information list  ((i.e. the video coder may select the first reference in reference list 0 as Ref0) [Li: col. 31, line 54-56]; (i.e. The reference picture may be selected from a first reference picture list (List 0)) [Li: col. 18, line 34-35; Fig. 2]); orwhen the bidirectional rate distortion cost ((i.e. a rate distortion cost selection is performed) [Li: col. 19, line 46-47]; (i.e. apply the bidirectional motion vector derivation techniques as a motion information derivation mode) [Li: col. 30, line 50-52; Figs. 9-10]) is greater than the smaller one of the first rate distortion cost and the second rate distortion cost and the first template distortion is greater than the second template distortion, performing the unidirectional prediction on the current picture block based on the second motion information ((i.e. derivation unit 49 may determine whether to perform motion derivation in a manner similar to a rate distortion cost selection as is performed for merge candidates in merge mode. In this example, derivation unit 49 may check each motion information derivation mode of a plurality of motion information derivation modes (e.g., a bilateral matching mode, template matching mode, or the like) using a rate distortion cost selection. Derivation unit 49 may further compare the motion information derivation mode having the minimal cost to other PU modes (e.g., intra-prediction modes, a traditional inter-prediction mode, a palette coding mode, or the like). In instances in which the motion derivation mode is the most efficient mode in terms of coding efficiency) [Li: col. 19, line 45-53] – Note: Li discloses that his coding system selects the prediction with the minimal cost; therefore his coding system will select the smaller one among the first rate distortion cost and the second rate distortion cost.  As a result, when the first rate distortion cost is less than the second rate distortion cost, his coding system selects the unidirectional prediction associated with the first rate distortion cost), to obtain second unidirectional bitstream data of the current picture block ((i.e. obtain an encoded bitstream that contains a plurality of coded pictures) [Li: col. 4, line 52-53]; (i.e. Inter-modes, such as uni-directional prediction (P mode)) [Li: col. 16, line 50]; (i.e. MB partition can be further partitioned into sub-blocks, each of which can have a different motion vector in each direction) [Li: col. 11, line 66 – col. 12, line 67]; (i.e. For each prediction direction, the motion information must contain a reference index and a motion vector) [Li: col. 11, line 37-38]), wherein the second unidirectional bitstream data comprises bitstream data ((i.e. obtain an encoded bitstream that contains a plurality of coded pictures) [Li: col. 4, line 52-53]; (i.e. Inter-modes, such as uni-directional prediction (P mode)) [Li: col. 16, line 50]; (i.e. MB partition can be further partitioned into sub-blocks, each of which can have a different motion vector in each direction) [Li: col. 11, line 66 – col. 12, line 67]; (i.e. For each prediction direction, the motion information must contain a reference index and a motion vector) [Li: col. 11, line 37-38]) carrying a prediction direction identifier ((i.e. obtain an encoded bitstream that contains a plurality of coded pictures) [Li: col. 4, line 52-53]; (i.e. received syntax elements to determine a prediction mode) [Li: col. 22, line 18-19]), and a value of the prediction direction identifier indicates that the encoded data of the current picture block is obtained ((i.e. one or more syntax elements, within a sequence parameter set (SPS), a picture parameter set (PPS), or a slice header, that indicate whether motion information derivation is enabled for the current block of video data) [Li: col. 46, line 23-27]; (i.e. one or more syntax elements, within a sequence parameter set (SPS), a picture parameter set (PPS), or a slice header, that indicate whether motion information derivation is enabled for the current block of video data) [Li: col. 46, line 23-27] by performing a unidirectional prediction on the current picture block ((i.e. Inter-modes, such as uni-directional prediction (P mode)) [Li: col. 16, line 50]; (i.e. MB partition can be further partitioned into sub-blocks, each of which can have a different motion vector in each direction) [Li: col. 11, line 66 – col. 12, line 67]; (i.e. For each prediction direction, the motion information must contain a reference index and a motion vector) [Li: col. 11, line 37-38]) based on the first motion information list or the second motion information list ((i.e. The video coder may then set Ref1 to a reference picture in the other reference picture list) [Li: col. 31, line 60-61]; (i.e. The reference picture may be selected from .   
Li does not explicitly disclose the following claim limitations (Emphasis added).
The apparatus according to claim 18, wherein the prediction unit is further configured to:when the bidirectional rate distortion cost is greater than the smaller one of the first rate distortion cost and the second rate distortion cost and the first template distortion is less than or equal to the second template distortion, performing the unidirectional prediction on the current picture block based on the first motion information, to obtain first unidirectional bitstream data of the current picture block, wherein the first unidirectional bitstream data comprises bitstream data carrying a prediction direction identifier, and a value of the prediction direction identifier indicates that the encoded data of the current picture block is obtained by performing unidirectional prediction on the current picture block based on the first motion information list or the second motion information list; or
when the bidirectional rate distortion cost is greater than the smaller one of the first rate distortion cost and the second rate distortion cost and the first template distortion is greater than the second template distortion, performing the unidirectional prediction on the current picture block based on the second motion information, to obtain second unidirectional bitstream data of the current picture block, wherein the second unidirectional bitstream data comprises bitstream data carrying a prediction direction identifier, and a value of the prediction direction identifier indicates that the encoded data of the current picture block is obtained by performing a unidirectional prediction on the current picture block based on the first motion information list or the second motion information list.  
However, in the same field of endeavor Tanizawa further discloses the claim limitations and the deficient claim limitations, as follows:
(i.e. an identifier representing a prediction direction) [Tanizawa: col. 11, line 43], and a value of the prediction direction identifier indicates that the encoded data of the current picture block is obtained by performing unidirectional prediction on the current picture block based on the first motion information list or the second motion information list (i.e. FIGS. 8A and 8B are diagrams illustrating examples of the WP parameter information according to the first embodiment. An example of the WP parameter information at the time of P-slice is as illustrated in FIG. 8A, and an example of the WP parameter information at the time of B-slice is as illustrated in FIGS. 8A and 8B. A list number is an identifier representing a prediction direction. The list number has a value of "0" in the case of a single-directional prediction. On the other hand, in the case of a bidirectional prediction, two types of prediction can be used, and accordingly, the list number has two values of "0" and "1". A reference number is a value corresponding to any one of 1 to N represented in the frame memory 206. Since the WP parameter information is maintained for each reference list and reference image, in a case where there are N reference images, 2N pieces of information are necessary at the time of B-slice) [Tanizawa: col. 12, line 22-37; Figs. 8A-8B]; or (i.e. an identifier representing a prediction direction) [Tanizawa: col. 11, line 43], and a value of the prediction direction identifier indicates that the encoded data of the current picture block is obtained by performing a unidirectional prediction on the current picture block based on the first motion information list or the second motion information list (i.e. FIGS. 8A and 8B are diagrams illustrating examples of the WP parameter information according to the first embodiment. An example of the WP parameter information at the time of P-slice is as illustrated in FIG. 8A, and an example of the WP parameter information at the time of B-slice is as illustrated in FIGS. 8A and 8B. A list number is an identifier representing a prediction direction. The list number has a value of "0" in the case of a single-directional prediction. On the other hand, in the case of a bidirectional prediction, two types of prediction can be used, and accordingly, the list number has two values of "0" and "1". A reference number is a value corresponding to any one of 1 to N represented in the frame memory 206. Since the WP parameter information is maintained for each reference list and reference image, in a case where there are N reference images, 2N pieces of information are necessary at the time of B-slice) [Tanizawa: col. 12, line 22-37; Figs. 8A-8B.   

Therefore, the combination of Li with Tanizawa will enable the coding system to encode and decode video data properly and efficiency [Li: col. 5, line 45-55]. 

Claims 5, 10, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Li (US Patent 10,958,927 B2), (“Li”), in view of Tanizawa et al. (US Patent 9,521,422 B2), (“Tanizawa”), in view of Jin et al. (US Patent 10,477,238 B2), (“Jin”).

Regarding claim 5, Li and Tanizawa meet the claim limitations as follows:Li and Tanizawa further meet the claim limitations as follows:
The method according to claim 4 (i.e. a method of decoding video data) [Li: col. 2, line 12], further comprising: when the reference structure of the frame in which the current picture block is located ((i.e. For each prediction direction, the motion information must contain a reference index and a motion vector) [Li: col. 11, line 37-38]; (i.e. correspond to reference picture list 0 (RefPicList0) and reference picture list 1 (RefPicListl) of a current picture) [Li: col. 11, line 27-29]; (i.e. The reference picture may be selected from a first reference picture list (List 0) or a second reference picture list (List 1), each of which identify one or more reference pictures stored in reference picture memory 64) [Li: col. 18, line 34-38; Fig. 2]) is a low-delay reference structure, determining the first motion information ((i.e. determining the motion information for the current block using the selected motion information derivation mode) [Li: col. 2, line 21-23; Figs. 12-13]; (i.e. For each prediction direction, the motion information must contain a reference index and a motion vector) [Li: col. 11, line 37-38]) based on the first motion information list of the current picture block ((i.e. the video coder may select the first reference in reference list 0 as Ref0) [Li: col. 31, line 54-56]; (i.e. The reference picture may be selected from a first reference picture list (List 0)) [Li: col. 18, line 34-35; Fig. 2]); determining the second motion information ((i.e. determining the motion information for the current block using the selected motion information derivation mode) [Li: col. 2, line 21-23; Figs. 12-13]; (i.e. For each prediction direction, the motion information must contain a reference index and a motion vector) [Li: col. 11, line 37-38]) based on the second motion information list of the current picture block ((i.e. The video coder may then set Ref1 to a reference picture in the other reference picture list) [Li: col. 31, line 60-61]; (i.e. The reference picture may be selected from ; determining (i.e. determining the motion information for the current block using the selected motion information derivation mode) [Li: col. 2, line 21-23; Figs. 12-13], based on the first template distortion ((i.e. determining the motion information for the current block using the selected motion information derivation mode) [Li: col. 2, line 21-23; Figs. 12-13]; (i.e. a rate distortion) [Li: col. 19, line 44]; (i.e. Inter-modes, such as uni-directional prediction) [Li: col. 16, line 50]) and the second template distortion ((i.e. a rate distortion) [Li: col. 19, line 44]; (i.e. Inter-modes, such as uni-directional prediction) [Li: col. 16, line 50]), a bidirectional template distortion ((i.e. a rate distortion) [Li: col. 19, line 44]; (i.e. apply the bidirectional motion vector derivation techniques as a motion information derivation mode) [Li: col. 30, line 50-52; Figs. 9-10]) caused when bidirectional prediction is performed on the current picture block (i.e. According to aspects of this disclosure, the video coder may apply the bidirectional motion vector derivation techniques as a motion information derivation mode. In some examples, the video coder may apply the techniques shown in FIG. 9 using one or more motion vectors from a candidate list of motion vectors) [Li: col. 30, line 50-55; Figs. 9-10]; and when the bidirectional template distortion ((i.e. a rate distortion) [Li: col. 19, line 44]; (i.e. apply the bidirectional motion vector derivation techniques as a motion information derivation mode) [Li: col. 30, line 50-52; Figs. 9-10]) is less than or equal to a template distortion threshold (i.e. derivation unit 49 may determine whether to perform motion derivation in a manner similar to a rate distortion cost selection as is performed for merge candidates in merge mode. In this example, derivation unit 49 may check each motion information derivation mode of a plurality of motion information derivation modes (e.g., a bilateral matching mode, template matching mode, or the like) using a rate distortion cost selection. Derivation unit 49 may further compare the motion information derivation mode having the minimal cost to other PU modes (e.g., intra-prediction modes, a traditional inter-prediction mode, a palette coding mode, or the like). In instances in which the motion derivation mode is the most efficient mode in terms of coding efficiency) [Li: col. 19, line 45-53], obtaining (i.e. obtain) [Li: col. 4, line 52] the reconstructed picture block (i.e. reconstructed video blocks) [Li: Fig. 2] of the current picture block ((i.e. using the reconstructed pixel array. In some examples, such an interpolated picture may be considered as a reference picture or the reconstruction of current frame 100) [Li: col. 27, line 30-33; Fig. 2]; (i.e. to reconstruct the residual block in the pixel domain, e.g., for later use as a reference block. Motion compensation unit 44 may calculate a reference block by adding the residual block to a predictive block of one of the frames of reference picture memory 64. Motion compensation unit 44 may also apply one or more interpolation filters to the reconstructed residual block to calculate sub-integer pixel values for use in motion estimation. Summer 62 adds the reconstructed residual block to the motion compensated prediction block produced by motion compensation unit 44 to produce a reconstructed video block for storage in reference picture memory 64. The reconstructed video block may be used by motion estimation unit 42 and motion compensation unit 44 as a reference block to inter-code a block in a subsequent video frame) [Li: col. 21, line 1-15; Fig. 3] – Note: Fig. 3 illustrates that the reconstructed video block of the inter prediction is generated based on motion information from the derivation unit 75 and/or motion compensation unit 72 combined with the residual blocks (i.e. encoded data of the current block). The reconstructed video block is then stored in the reference picture memory 82) based on the first motion information ((i.e. the motion information for the current block using the selected motion information derivation mode) [Li: col. 2, line 21-23; Figs. 12-13]; (i.e. For each prediction direction, the motion information must contain a reference index and a motion vector) [Li: col. 11, line 37-38]), the second motion information ((i.e. the motion information for the current block using the selected motion information derivation mode) [Li: col. 2, line 21-23; Figs. 12-13]; (i.e. For each prediction direction, the motion information must contain a reference index and a motion vector) [Li: col. 11, line 37-38]), and the encoded data of the current picture block ((i.e. to reconstruct the residual block in the pixel domain, e.g., for later use as a reference block. Motion compensation unit 44 may calculate a reference block by adding the residual block to a predictive block of one of the frames of reference picture memory 64. Motion compensation unit 44 may also apply one or more interpolation filters to the reconstructed residual block to calculate sub-integer pixel values for use in motion estimation. Summer 62 adds the reconstructed residual block to the motion compensated prediction block produced by motion compensation unit 44 to produce a reconstructed video block for storage in reference picture memory 64. The reconstructed video block may be used by motion estimation unit 42 and motion compensation unit 44 as a reference block to inter-code a block in a subsequent video frame) [Li: col. 21, line 1-15; Fig. 3] – Note: Fig. 3 illustrates that the reconstructed video block of the inter prediction is generated based on motion information from the derivation unit 75 and/or motion compensation unit 72 combined with the residual blocks (i.e. encoded data of the current block). The reconstructed video block is then stored in the reference picture memory 82; (i.e. encoded (a "current block") in a picture) [Li: col. 11, line 17-18]), wherein the template distortion threshold is obtained based on the first template distortion and the second template distortion (i.e. In some instances, different search techniques may be used in different instances based on signaling or predefined criteria. For example, for searching a whole PU, a diamond search may be used. For searching a sub-PU, a small diamond search may be used. Additionally, or alternatively early stop may be applied during searching, e.g., when matching cost is below a predefined or adaptive thresholds. When using template matching, a constraint may further be applied that the two motion vectors of the two reference lists after refinement shall not point to the same block in the same reference picture) [Li: col. 38, line 39-49].  
Li does not explicitly disclose the following claim limitations (Emphasis added).
The method according to claim 4, further comprising: when the reference structure of the frame in which the current picture block is located is a low-delay reference structure, determining the first motion information based on the first motion information list of the current picture block; determining the second motion information based on the second motion information list of the current picture block; determining, based on the first template distortion and the second template distortion, a bidirectional template distortion caused when bidirectional prediction is performed on the current picture block; and when the bidirectional template distortion is less than or equal to a template distortion threshold, obtaining the reconstructed picture block of the current picture block based on the first motion information, the second motion information, and the encoded data of the current picture block, wherein the template distortion threshold is obtained based on the first template distortion and the second template distortion.        
However, in the same field of endeavor Jin further discloses the claim limitations and the deficient claim limitations, as follows:
when the reference structure of the frame in which the current picture block is located is a low-delay reference structure, determining the first motion information based on the first motion information list of the current picture block (i.e. In one aspect of the example, when formulating a ATMVP candidate, the low-delay check as done in a TMVP may apply to each sub-PU. If for every picture (denoted by refPic) in every reference picture list of the current slice, POC of refPic is smaller than POC of current slice, a current slice may be considered with low-delay mode. In this low-delay mode, motion vectors from list X and list Y may be scaled to generate the motion vectors of a current sub-PU for list X and list Y respectively) [Jin: col. 23, line 64 – col. 4, line 6];
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Li and Tanizawa with Jin to program the coding system to encode and decode motion information related the inter prediction in the low delay mode.  


Regarding claim 10, Li and Tanizawa meet the claim limitations as follows:Li and Tanizawa further meet the claim limitations as follows:
The method according to claim 8 (i.e. a method of encoding video data) [Li: col. 2, line 26], further comprising: when the reference structure of the frame in which the current picture block ((i.e. For each prediction direction, the motion information must contain a reference index and a motion vector) [Li: col. 11, line 37-38]; (i.e. correspond to reference picture list 0 (RefPicList0) and reference picture list 1 (RefPicListl) of a current picture) [Li: col. 11, line 27-29]; (i.e. The reference picture may be selected from a first reference picture list (List 0) or a second reference picture list (List 1), each of which identify one or more reference pictures stored in reference picture memory 64) [Li: col. 18, line 34-38; Fig. 2]) is located is a low-delay reference structure, determining ((i.e. determining the motion information for the current block using the selected motion information derivation mode) [Li: col. 2, line 21-23; Figs. 12-13]; (i.e. For each prediction direction, the motion information must contain a reference index and a motion vector) [Li: col. 11, line 37-38]), based on the first template distortion ((i.e. determining the motion information for the current block using the selected motion information derivation mode) [Li: col. 2, line 21-23; Figs. 12-13]; (i.e. a rate distortion) [Li: col. 19, line 44]; (i.e. Inter-modes, such as uni-directional prediction) [Li: col. 16, line 50]) and the second template distortion ((i.e. a rate distortion) [Li: col. 19, line 44]; (i.e. Inter-modes, such as uni-directional prediction) [Li: col. 16, line 50]), a bidirectional template distortion caused when a bidirectional prediction is performed on the current picture block ((i.e. a rate distortion) [Li: col. 19, line 44]; (i.e. apply the bidirectional motion vector derivation techniques as a motion information derivation mode) [Li: col. 30, line 50-52; Figs. 9-10]); and when the bidirectional template distortion ((i.e. a rate distortion) [Li: col. 19, line 44]; (i.e. apply the bidirectional motion vector derivation techniques as a motion information derivation mode) [Li: col. 30, line 50-52; Figs. 9-10]) is less than or equal to a template distortion threshold (i.e. derivation unit 49 may determine whether to perform motion derivation in a manner similar to a rate distortion cost selection as is performed for merge candidates in merge mode. In this example, derivation unit 49 may check each motion information derivation mode of a plurality of motion information derivation modes (e.g., a bilateral matching mode, template matching mode, or the like) using a rate distortion cost selection. Derivation unit 49 may further compare the motion information derivation mode having the minimal cost to other PU modes (e.g., intra-prediction modes, a traditional inter-prediction mode, a palette coding mode, or the like). In instances in which the motion derivation mode is the most efficient mode in terms of coding efficiency) [Li: col. 19, line 45-53], performing (i.e. perform motion compensation for the current block using the derived motion information) [Li: col. 7, line 23-24; Figs. 1, 3] the bidirectional prediction on the current picture block (i.e. According to aspects of this disclosure, the video coder may apply the bidirectional motion vector derivation techniques as a motion information derivation mode. In some examples, the video coder may apply the techniques shown in FIG. 9 using one or more motion vectors from a candidate list of motion vectors) [Li: col. 30, line 50-55; Figs. 9-10] based on the first motion information ((i.e. the motion information for the current block using the selected motion information derivation mode) [Li: col. 2, line 21-23; Figs. 12-13]; (i.e. For each prediction direction, the motion information must contain a reference index and a motion vector) [Li: col. 11, line 37-38]) and the second motion information ((i.e. the motion information for the current block using the selected motion information derivation mode) [Li: col. 2, line 21-23; Figs. 12-13]; (i.e. For each prediction direction, the motion information must contain a reference index and a motion vector) [Li: col. 11, line 37-38]), to obtain the encoded data of the current picture block ((i.e. to reconstruct the residual block in the pixel domain, e.g., for later use as a reference block. Motion compensation unit 44 may calculate a reference block by adding the residual block to a predictive block of one of the frames of reference picture memory 64. Motion compensation unit 44 may also apply one or more interpolation filters to the reconstructed residual block to calculate sub-integer pixel values for use in motion estimation. Summer 62 adds the reconstructed residual block to the motion compensated prediction block produced by motion compensation unit 44 to produce a reconstructed video block for storage in reference picture memory 64. The reconstructed video block may be used by motion estimation unit 42 and motion compensation unit 44 as a reference block to inter-code a block in a subsequent video frame) [Li: col. 21, line 1-15; Fig. 3] – Note: Fig. 3 illustrates that the reconstructed video block of the inter prediction is generated based on motion information from the derivation unit 75 and/or motion compensation unit 72 combined with the residual blocks (i.e. encoded data of the current block). The reconstructed video block is then stored in the reference picture memory 82; (i.e. encoded (a "current block") in a picture) [Li: col. 11, line 17-18]), wherein the template distortion threshold is obtained based on the first template distortion and the second template distortion (i.e. In some instances, different search techniques may be used in different instances based on signaling or predefined criteria. For example, for searching a whole PU, a diamond search may be used. For searching a sub-PU, a small diamond search may be used. Additionally, or alternatively early stop may be applied during searching, e.g., when matching cost is below a predefined or adaptive thresholds. When using template matching, a constraint may further be applied that the two motion vectors of the two reference lists after refinement shall not point to the same block in the same reference picture) [Li: col. 38, line 39-49].  
Li does not explicitly disclose the following claim limitations (Emphasis added).
The method according to claim 8, further comprising: when the reference structure of the frame in which the current picture block is located is a low-delay reference structure, determining, based on the first template distortion and the second template distortion, a bidirectional template distortion caused when a bidirectional prediction is performed on the current picture block; and when the bidirectional template distortion is less than or equal to a template distortion threshold, performing the bidirectional prediction on the current picture block based on the first motion information and the second motion information, to obtain the encoded data of the current picture block, wherein the template distortion threshold is obtained based on the first template distortion and the second template distortion.  
However, in the same field of endeavor Jin further discloses the claim limitations and the deficient claim limitations, as follows:
when the reference structure of the frame in which the current picture block is located is a low-delay reference structure, determining, based on the first template distortion and the second template distortion, a bidirectional template distortion caused when a bidirectional prediction is performed on the current picture block (i.e. In one aspect of the example, when formulating a ATMVP candidate, the low-delay check as done in a TMVP may apply to each sub-PU. If for every picture (denoted by refPic) in every reference picture list of the current slice, POC of refPic is smaller than POC of current slice, a current slice may be considered with low-delay mode. In this low-delay mode, motion vectors from list X and list Y may be scaled to generate the motion vectors of a current sub-PU for list X and list Y respectively) [Jin: col. 23, line 64 – col. 4, line 6];
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Li and Tanizawa with Jin to program the coding system to encode and decode motion information related the inter prediction in the low delay mode.  
Therefore, the combination of Li and Tanizawa with Jin will enable the coding system to encode and decode video data efficiency [Li: col. 5, line 45-55] and supporting the low-delay mode application [Jin: col. 23, line 64 – col. 4, line 6]. 

Regarding claim 15, Li and Tanizawa meet the claim limitations as follows:Li and Tanizawa further meet the claim limitations as follows:
The apparatus according to claim 14 (i.e. destination device) [Li: col. 8, line 7; Fig. 1], wherein the reconstruction unit (i.e. video decoder) [Li: col. 2, line 5; Fig. 3] is configured to:when the reference structure of the frame in which the current picture block is located ((i.e. For each prediction direction, the motion information must contain a reference index and a motion vector) [Li: col. 11, line 37-38]; (i.e. correspond to reference picture list 0 (RefPicList0) and reference picture list 1 (RefPicListl) of a current picture) [Li: col. 11, line 27-29]; (i.e. The reference picture may be selected from a first reference picture list (List 0) or a second reference picture list (List 1), each of which identify one or more reference pictures stored in reference picture memory 64) [Li: col. 18, line 34-38; Fig. 2]) is a low-delay reference structure, determining the first motion information ((i.e. determining the motion information for the current block using the selected motion information derivation mode) [Li: col. 2, line 21-23; Figs. 12-13]; (i.e. For each prediction direction, the motion information must contain a reference index and a motion vector) [Li: col. 11, line 37-38]) based on the first motion information list of the current picture block ((i.e. the video coder may select the first reference in reference list 0 as Ref0) [Li: col. 31, line 54-56]; (i.e. The reference picture may be selected from a first reference picture list (List 0)) [Li: col. 18, line 34-35; Fig. 2]); determine the second motion information ((i.e. determining the motion information for the current block using the selected motion information derivation mode) [Li: col. 2, line 21-23; Figs. 12-13]; (i.e. For each prediction direction, the motion information must contain a reference index and a motion vector) [Li: col. 11, line 37-38]) based on the second motion information list of the current picture block ((i.e. The video coder may then set Ref1 to a reference picture in the other reference picture list) [Li: col. 31, line 60-61]; (i.e. The reference picture may be selected from ; determine (i.e. determining the motion information for the current block using the selected motion information derivation mode) [Li: col. 2, line 21-23; Figs. 12-13], based on the first template distortion ((i.e. a rate distortion) [Li: col. 19, line 44]; (i.e. Inter-modes, such as uni-directional prediction) [Li: col. 16, line 50]) and the second template distortion ((i.e. a rate distortion) [Li: col. 19, line 44]; (i.e. Inter-modes, such as uni-directional prediction) [Li: col. 16, line 50]), a bidirectional template distortion ((i.e. a rate distortion) [Li: col. 19, line 44]; (i.e. apply the bidirectional motion vector derivation techniques as a motion information derivation mode) [Li: col. 30, line 50-52; Figs. 9-10]) caused when bidirectional prediction is performed on the current picture block (i.e. According to aspects of this disclosure, the video coder may apply the bidirectional motion vector derivation techniques as a motion information derivation mode. In some examples, the video coder may apply the techniques shown in FIG. 9 using one or more motion vectors from a candidate list of motion vectors) [Li: col. 30, line 50-55; Figs. 9-10]; and when the bidirectional template distortion ((i.e. a rate distortion) [Li: col. 19, line 44]; (i.e. apply the bidirectional motion vector derivation techniques as a motion information derivation mode) [Li: col. 30, line 50-52; Figs. 9-10]) is less than or equal to a template distortion threshold (i.e. derivation unit 49 may determine whether to perform motion derivation in a manner similar to a rate distortion cost selection as is performed for merge candidates in merge mode. In this example, derivation unit 49 may check each motion information derivation mode of a plurality of motion information derivation modes (e.g., a bilateral matching mode, template matching mode, or the like) using a rate distortion cost selection. Derivation unit 49 may further compare the motion information derivation mode having the minimal cost to other PU modes (e.g., intra-prediction modes, a traditional inter-prediction mode, a palette coding mode, or the like). In instances in which the motion derivation mode is the most efficient mode in terms of coding efficiency) [Li: col. 19, line 45-53], obtain (i.e. obtain) [Li: col. 4, line 52] the reconstructed picture block (i.e. reconstructed video blocks) [Li: Fig. 2] of the current picture block ((i.e. using the reconstructed pixel array. In some examples, such an interpolated picture may be considered as a reference picture or the reconstruction of current frame 100) [Li: col. 27, line 30-33; Fig. 2]; (i.e. to reconstruct the residual block in the pixel domain, e.g., for later use as a reference block. Motion compensation unit 44 may calculate a reference block by adding the residual block to a predictive block of one of the frames of reference picture memory 64. Motion compensation unit 44 may also apply one or more interpolation filters to the reconstructed residual block to calculate sub-integer pixel values for use in motion estimation. Summer 62 adds the reconstructed residual block to the motion compensated prediction block produced by motion compensation unit 44 to produce a reconstructed video block for storage in reference picture memory 64. The reconstructed video block may be used by motion estimation unit 42 and motion compensation unit 44 as a reference block to inter-code a block in a subsequent video frame) [Li: col. 21, line 1-15; Fig. 3] – Note: Fig. 3 illustrates that the reconstructed video block of the inter prediction is generated based on motion information from the derivation unit 75 and/or motion compensation unit 72 combined with the residual blocks (i.e. encoded data of the current block). The reconstructed video block is then stored in the reference picture memory 82) based on the first motion information ((i.e. the motion information for the current block using the selected motion information derivation mode) [Li: col. 2, line 21-23; Figs. 12-13]; (i.e. For each prediction direction, the motion information must contain a reference index and a motion vector) [Li: col. 11, line 37-38]), the second motion information ((i.e. the motion information for the current block using the selected motion information derivation mode) [Li: col. 2, line 21-23; Figs. 12-13]; (i.e. For each prediction direction, the motion information must contain a reference index and a motion vector) [Li: col. 11, line 37-38]), and the encoded data of the current picture block ((i.e. to reconstruct the residual block in the pixel domain, e.g., for later use as a reference block. Motion compensation unit 44 may calculate a reference block by adding the residual block to a predictive block of one of the frames of reference picture memory 64. Motion compensation unit 44 may also apply one or more interpolation filters to the reconstructed residual block to calculate sub-integer pixel values for use in motion estimation. Summer 62 adds the reconstructed residual block to the motion compensated prediction block produced by motion compensation unit 44 to produce a reconstructed video block for storage in reference picture memory 64. The reconstructed video block may be used by motion estimation unit 42 and motion compensation unit 44 as a reference block to inter-code a block in a subsequent video frame) [Li: col. 21, line 1-15; Fig. 3] – Note: Fig. 3 illustrates that the reconstructed video block of the inter prediction is generated based on motion information from the derivation unit 75 and/or motion compensation unit 72 combined with the residual blocks (i.e. encoded data of the current block). The reconstructed video block is then stored in the reference picture memory 82; (i.e. encoded (a "current block") in a picture) [Li: col. 11, line 17-18]), wherein the template distortion threshold is obtained based on the first template distortion and the second template distortion (i.e. In some instances, different search techniques may be used in different instances based on signaling or predefined criteria. For example, for searching a whole PU, a diamond search may be used. For searching a sub-PU, a small diamond search may be used. Additionally, or alternatively early stop may be applied during searching, e.g., when matching cost is below a predefined or adaptive thresholds. When using template matching, a constraint may further be applied that the two motion vectors of the two reference lists after refinement shall not point to the same block in the same reference picture) [Li: col. 38, line 39-49].  
Li does not explicitly disclose the following claim limitations (Emphasis added).
The apparatus according to claim 14, wherein the reconstruction unit is further configured to: when the reference structure of the frame in which the current picture block is located is a low-delay reference structure, determining the first motion information based on the first motion information list of the current picture block; 
103determine second motion information based on the second motion information list of the current picture block;determine, based on the first template distortion and the second template distortion, a bidirectional template distortion caused when a bidirectional prediction is performed on the current picture block; and
when the bidirectional template distortion is less than or equal to a template distortion threshold, obtain a reconstructed picture block of the current picture block based on the first motion information, the second motion information, and the encoded data of the current picture block, wherein the template distortion threshold is obtained based on the first template distortion and the second template distortion.         
However, in the same field of endeavor Jin further discloses the claim limitations and the deficient claim limitations, as follows:
when the reference structure of the frame in which the current picture block is located is a low-delay reference structure, determining the first motion information based on the first motion information list of the current picture block (i.e. In one aspect of the example, when formulating a ATMVP candidate, the low-delay check as done in a TMVP may apply to each sub-PU. If for every picture (denoted by refPic) in every reference picture list of the current slice, POC of refPic is smaller than POC of current slice, a current slice may be considered with low-delay mode. In this low-delay mode, motion vectors from list X and list Y may be scaled to generate the motion vectors of a current sub-PU for list X and list Y respectively) [Jin: col. 23, line 64 – col. 4, line 6];
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Li and Tanizawa with Jin to program the coding system to encode and decode motion information related the inter prediction in the low delay mode.  


Regarding claim 20, Li and Tanizawa meet the claim limitations as follows:Li and Tanizawa further meet the claim limitations as follows:
The apparatus according to claim 18 (i.e. destination device) [Li: col. 8, line 7; Fig. 1], wherein the prediction unit ((i.e. motion compensation unit 44) [Li: col. 16, line 59]; (i.e. Motion compensation, performed by motion compensation unit 44, may involve fetching or generating the predictive block based on the motion vector determined by motion estimation unit 42) [Li: col. 18, line 41-44]) is further configured to:  when the reference structure of the frame in which the current picture block ((i.e. For each prediction direction, the motion information must contain a reference index and a motion vector) [Li: col. 11, line 37-38]; (i.e. correspond to reference picture list 0 (RefPicList0) and reference picture list 1 (RefPicListl) of a current picture) [Li: col. 11, line 27-29]; (i.e. The reference picture may be selected from a first reference picture list (List 0) or a second reference picture list (List 1), each of which identify one or more reference pictures stored in reference picture memory 64) [Li: col. 18, line 34-38; Fig. 2]) is located is a low-delay reference structure, determine ((i.e. determining the motion information for the current block using the selected motion information derivation mode) [Li: col. 2, line 21-23; Figs. 12-13]; (i.e. For each prediction direction, the motion information must contain a reference index and a motion vector) [Li: col. 11, line 37-38]), based on the first template distortion ((i.e. determining the motion information for the current block using the selected motion information derivation mode) [Li: col. 2, line 21-23; Figs. 12-13]; (i.e. a rate distortion) [Li: col. 19, line 44]; (i.e. Inter-modes, such as uni-directional prediction) [Li: col. 16, line 50]) and the second template distortion ((i.e. a rate distortion) [Li: col. 19, line 44]; (i.e. Inter-modes, such as uni-directional prediction) [Li: col. 16, line 50]), a bidirectional template distortion caused when a bidirectional prediction is performed on the current picture block ((i.e. a rate distortion) [Li: col. 19, line 44]; (i.e. apply the bidirectional motion vector derivation techniques as a motion information derivation mode) [Li: col. 30, line 50-52; Figs. 9-10]); and when the bidirectional template distortion ((i.e. a rate distortion) [Li: col. 19, line 44]; (i.e. apply the bidirectional motion vector derivation techniques as a motion information derivation mode) [Li: col. 30, line 50-52; Figs. 9-10]) is less than or equal to a template distortion threshold (i.e. derivation unit 49 may determine whether to perform motion derivation in a manner similar to a rate distortion cost selection as is performed for merge candidates in merge mode. In this example, derivation unit 49 may check each motion information derivation mode of a plurality of motion information derivation modes (e.g., a bilateral matching mode, template matching mode, or the like) using a rate distortion cost selection. Derivation unit 49 may further compare the motion information derivation mode having the minimal cost to other PU modes (e.g., intra-prediction modes, a traditional inter-prediction mode, a palette coding mode, or the like). In instances in which the motion derivation mode is the most efficient mode in terms of coding efficiency) [Li: col. 19, line 45-53], performing (i.e. perform motion compensation for the current block using the derived motion information) [Li: col. 7, line 23-24; Figs. 1, 3] the bidirectional prediction on the current picture block (i.e. According to aspects of this disclosure, the video coder may apply the bidirectional motion vector derivation techniques as a motion information derivation mode. In some examples, the video coder may apply the techniques shown in FIG. 9 using one or more motion vectors from a candidate list of motion vectors) [Li: col. 30, line 50-55; Figs. 9-10] based on the first motion information ((i.e. the motion information for the current block using the selected motion information derivation mode) [Li: col. 2, line 21-23; Figs. 12-13]; (i.e. For each prediction direction, the motion information must contain a reference index and a motion vector) [Li: col. 11, line 37-38]) and the second motion information ((i.e. the motion information for the current block using the selected motion information derivation mode) [Li: col. 2, line 21-23; Figs. 12-13]; (i.e. For each prediction direction, the motion information must contain a reference index and a motion vector) [Li: col. 11, line 37-38]), to obtain the encoded data of the current picture block ((i.e. to reconstruct the residual block in the pixel domain, e.g., for later use as a reference block. Motion compensation unit 44 may calculate a reference block by adding the residual block to a predictive block of one of the frames of reference picture memory 64. Motion compensation unit 44 may also apply one or more interpolation filters to the reconstructed residual block to calculate sub-integer pixel values for use in motion estimation. Summer 62 adds the reconstructed residual block to the motion compensated prediction block produced by motion compensation unit 44 to produce a reconstructed video block for storage in reference picture memory 64. The reconstructed video block may be used by motion estimation unit 42 and motion compensation unit 44 as a reference block to inter-code a block in a subsequent video frame) [Li: col. 21, line 1-15; Fig. 3] – Note: Fig. 3 illustrates that the reconstructed video block of the inter prediction is generated based on motion information from the derivation unit 75 and/or motion compensation unit 72 combined with the residual blocks (i.e. encoded data of the current block). The reconstructed video block is then stored in the reference picture memory 82; (i.e. encoded (a "current block") in a picture) [Li: col. 11, line 17-18]), wherein the template distortion threshold is obtained based on the first template distortion and the second template distortion (i.e. In some instances, different search techniques may be used in different instances based on signaling or predefined criteria. For example, for searching a whole PU, a diamond search may be used. For searching a sub-PU, a small diamond search may be used. Additionally, or alternatively early stop may be applied during searching, e.g., when matching cost is below a predefined or adaptive thresholds. When using template matching, a constraint may further be applied that the two motion vectors of the two reference lists after refinement shall not point to the same block in the same reference picture) [Li: col. 38, line 39-49].  
Li does not explicitly disclose the following claim limitations (Emphasis added).
The apparatus according to claim 18, wherein the prediction unit is further configured to: when the reference structure of the frame in which the current picture block is located is a low-delay reference structure, determine, based on the first template distortion and the second template distortion, a bidirectional template distortion caused when a bidirectional prediction is performed on the current picture block; and when the bidirectional template distortion is less than or equal to a template distortion threshold, perform the bidirectional prediction on the current picture block based on the first motion information and the second motion information, to obtain the encoded data of the current picture block, wherein the template distortion threshold is obtained based on the first template distortion and the second template distortion.  
However, in the same field of endeavor Jin further discloses the claim limitations and the deficient claim limitations, as follows:
when the reference structure of the frame in which the current picture block is located is a low-delay reference structure, determine, based on the first template distortion and the second template distortion, a bidirectional template distortion caused when a bidirectional prediction is performed on the current picture block (i.e. In one aspect of the example, when formulating a ATMVP candidate, the low-delay check as done in a TMVP may apply to each sub-PU. If for every picture (denoted by refPic) in every reference picture list of the current slice, POC of refPic is smaller than POC of current slice, a current slice may be considered with low-delay mode. In this low-delay mode, motion vectors from list X and list Y may be scaled to generate the motion vectors of a current sub-PU for list X and list Y respectively) [Jin: col. 23, line 64 – col. 4, line 6];
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Li and Tanizawa with Jin to program the coding system to encode and decode motion information related the inter prediction in the low delay mode.  
Therefore, the combination of Li and Tanizawa with Jin will enable the coding system to encode and decode video data efficiency [Li: col. 5, line 45-55] and supporting the low-delay mode application [Jin: col. 23, line 64 – col. 4, line 6]. 

Reference Notice 
Additional prior arts, included in the Notice of Reference Cited, made of record and not relied upon is considered pertinent to applicant's disclosure.

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip Dang whose telephone number is (408) 918-7529.  The Examiner can normally be reached on Monday-Thursday between 8:30 am - 5:00 pm (PST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath Perungavoor can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/Philip P. Dang/Primary Examiner, Art Unit 2488